      Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 1 of 49 Page ID #:9




                                                                                                                       MWM / ALL
                                                                                                     Transmittal Number: 19029641
Notice of Service of Process                                                                            Date Processed: 11/29/2018

Primary Contact:           Christine DiDomizio
                           Jaguar Land Rover North America, LLC
                           100 Jaguar Land Rover Way
                           Mahwah, NJ 07495-1100

Electronic copy provided to:                   Danielle Hauk
                                               Adela Lungu
                                               John Golden

Entity:                                       Jaguar Land Rover North America, LLC
                                              Entity ID Number 3279821
Entity Served:                                Jaguar Land Rover North America, LLC
Title of Action:                              HRair Aintablian vs. Jaguar Land Rover North America, LLC
Document(s) Type:                             Summons/Complaint
Nature of Action:                             Breach of Warranty
Court/Agency:                                 Los Angeles County Superior Court, CA
Case/Reference No:                            18STCV03907
Jurisdiction Served:                          California
Date Served on CSC:                           11/29/2018
Answer or Appearance Due:                     30 Days
Originally Served On:                         CSC
How Served:                                   Personal Service
Sender Information:                           Harry S. Kaloustian
                                              818-594-0739

Information contained on this transmittal form is for record keeping, notification and forwarding the attached document(s). It does not
constitute a legal opinion. The recipient is responsible for interpreting the documents and taking appropriate action.

                                   To avoid potential delay, please do not send your response to CSC
                    251 Little Falls Drive, Wilmington, Delaware 19808-1674 (888) 690-2882 | sop@cscglobal.com
      Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 2 of 49 Page ID #:10



                                           SUMMONS                                                                         FOR colNZrusFON1Y
                                                                                                                       (SOr.OPAR4 USODELA COR7F)
                                    (CITAClON Jt/DlCIAL)
                                                                                                                     CONFORMED COPY
    NOTlCE TO DEFENDANT: JAGUAR LAND ROVER NORTH AMERICA, LLC,                                                         ORIO~1Al.F1LBD
    (AVISOAL DEMANDADO): a Defaware Limited Liability Company; TERRY                                                    ST=on.o.
                                  YORK MOTOR CARS, LTD, a California Corporation d/b/a
                                  LAND ROVER ENCINO and DOES 1 to 25, Inclusive;                                         NOV 0 2 'a11B
YOU ARE BEING SUED BY PLAINTIFF: HRAIR AINTABLIAN, an individuai;                                             SheM R. Cert®r, EttaotttFw OfifcerlCterk
(LO EST/S DEMANDANDO EL D,EMANDANTE):                                                                            By: Ctrerqe L Cotetnas, Deputy




     NOTICEt You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
    betow.
       You have 3D CALEPJDAR DAYS after thls summons and legal papers an: served on you to fite a written response at this court and have a copy
    served on the plamtrff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
    case. There may be a:ourt fonn that you can use for your response. You can find these court fonns and more information at the Califomia Courts
    Online Setf-Help Center (www.courtinfo.ca.gov/selihelp), your county law tibrary, or the courthouse nearest you. If you cannot pay the filing fee, ask
    the court derk for a fee waiver form. If you do not ffle your response on time, you may tose the case by default, and your wages, money, and property
    may be taken without further waming from the courL
       There are other legat requ3rements. You may want to calf an attomey right away. H you do not know an attorney, you may want to call an attomey
    referral servim. If you •xnnot afford an attomey, you may be eligible for free legal services from a nonprotit legal services program. You can iocate
    these nonprofit groups at the Califomia Legal Services Web site (www.lawhelpcalifomia.org), the Califomia Courts Online Self-hielp Center
    (www.coutinlo.ca.gov,'sellhe/p), or by contacting your toeaf court or county bar association. NOTE: The court has a statutory tien for waived fees and
    co.sts on any settlement or arbitration award of $10,D00 or more in a civil case. The court's lien must be paid before the court w1i dismiss the case.
    lAY1S01 Lo han demandado. Si no responde dentro de 30 dias, la corte puede decfdir en su contra sin escuchar su version. Lea la infomtacibn a
    continuacitSrr.
      Trene 30 DIAS DE C,RLENI)ARIO despuds de que fe entreguen esta atacidn y papeles legales para presentar una respuesta por escrfto en esta
    corte y hacer que se antn3gue una copia at demartdante. tlna carta o una llamada telefbnica no lo protegen. Su respuesta por escri;o tiene que estar
    en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
    Puede encontrar estos farmularios de la corte y rrhs infomracidn en e/ Centro de Ayuda de !as Cortes de Califomia (Sivww.sucorte.ca.gov), en la
    biblioteca de /eyes de su condado o en la corte que !e quede m6s cerra. Si no puede pagarla cuofa de presentacibn, pida al secnatario de la corte
    que le d6 un fom}ularlo de exenci6n de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y1a corte le
    podna quftar su sueldo, dinero y bienes sIn m8s advertencia.
      Nay otros ►equisftos ;egales. Es necomendable que Name a un abogado inmediatamente. Si no conoce a un abogado, puede Ilamar a un senricio de
    remislGn a abogados. Si no puede pagar a un abogedo, es posible que cumpla con los requfsttos para obtener serviclos legates gnatuitos de un
    programa de servicios legales sin fines de lucro. Puede encontrdr estos grupos sin 6nes de lucro en el sitio web de California Legal Senrices,
    (Www tawhelpcaiifomia.org), en ef Centm de Ayuda de las Cortes de Califomia. {www.sucorte.ra.gov) o poni6ndose en contaeto con /a corte o el
    calegio de abogedos :ocales. A V/SO: Por ley, le co+te tiene derecho a mctamar las cuotes y los costos exentos por imponer un gravamen sobre
    cualquier recuperacldn de $10,000 b mss de valor recrbida mediante un acuerdo o una concesion de arbitraje en un caso de derecho civil. Tiene que
    pagar el gravamen de 'a corte antes de qua /a corte pueda desechar el caso.
The name and address of the court is:
(El nombre y direccion de Ia corte es):
    LOS ANGELES                                                                                                            1
    Staniey Mosk Courthouse
    111 North Hill Street Los Angeles CA 90012
The name, address. Gnd teiephone number of plaintlfrs attomey, or piaintiff without an attorney, is:
•(E! nombre, la d1recci6n y el nfimero de telftno del abogado del demandante, o del demandante que no ffene abogado,                             ):
    Harry S. Kaloustian (SBN 219679)                     (818) 594-0739 Tei; (818) 594-0852 Fax ,~
    fRAl0US11AN LAW GROUP APC - 20700 Ventura Blvd., Ste. 231 Woodiand Hills CA 91364
DATE:                                                                           Clerk, by                                      ~~                     , Deputy
(Fecha)           NOV 0 2 2018                   SMERR{ R. CARTER               (Secretano)                          ~i~~"~`                          (Adjunto)
(For praof of service of this summons, use Proof of 5ervice of Summons (form POS-070).)
(Para prueba de entrega de esta citation use el formulario Proof of Service of Summons, (POS-010)).
                                        NOTICE TO THE PERSON SERVED: You are served
    =
    1                                   1. 0 as an individuai defendant.
                                        2. Q as the person sued under the fictitious narne of (specify):


                                        3, = on behalf of (specify):

                                           under: = CCP 416.10 (corporation)             ~ CCP 416.60 (minor)
                                                 ~ CCP 416.20 (defunct corporation)      ~ CCP 416.70 (conservatee)
                                                 Q CCP 416.40 (association or partnership) 0 CCP 416.90 (authorized person)
                                                  C] other (specffy):
i                                   1
                                        4. = by personai deiivery on (date):
                                                                                                                                                       pamiort
    Fmn Aaop0ea t« M~ndolay tM                                          SUMMONS                                                Code 1 ciW R°°°au° §§ 41IZ.z°, 4ss
     ruddd oma of rat'ifomro                                                                                                                 wwwcand+dkC&yw
     S("100 IRev. July t, 2008]
r~
     Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 3 of 49 Page ID #:11




                                                                                  CONFORMED COPY
                                                                                    081CnVAL tHBD
                                                                                     '.~MYl~ «~=1 „
      In Harry S. Kaloustian, Esq. SBN 219679)
               KALOUSTIAN LAW G OUP APC
      2        20700 Ventura Boulevard, Ste. 231                                      H®V o 2 1018
               Woodland Hills, CA 91364
      3        Tel: (818) 594-0739                                          SlsYrri R. Caftr, Examtivo 4NfcerK:laric
               Fax: (818) 594-0852                                              W. Chiutb L Colomvl, LkpiAy
      4        Email: hkaloastian@gmail.com
      5        Attorneys for Plaintiff HRAIR AINTABLIAN
      6

      7                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
      8                     FOR THE COUNTY OF LOS ANGELES — CENTRAL DISTRICT
      9

     10
               HRAIR AINTABLIAN, an individual;                    CaseNo.: }$Sj GVQ3g07
                                                                     COMPLAINT FOR DAMAGES:
     11                     Plaintiff,
                                                              ~ 1. BREACH OF EXPRESS WARRANTY
     12              VS.                                      ~    OBLIGATIONS UNDER THE SONG
                                                              ~    BEVERLY WARRANTY ACT;
     13
               JAGUAR LAND ROVER NORTH
                                                          2. BREACH OF IMPLIED WARRANTY
     14        AMERICA, LLC, a Delaware Limited                OF MERCHANTABILITY UNDER
               Liability Company; TERRY YORK MOTOR ~           THE SONG-BEVERLY WARRANTY
     15        CARS, LTD, a California Corporation d/b/a       ACT;
               LAND ROVER ENCINO and DOES 1 to 25,
     16                                                  13. BREACH OF EXPRESS WARRA_VTY
               inclusive;                                      UNDER THE MAGNUSON-MOSS
     17                                                        WARRANTY ACT;
                             Defendants.
     ls                                                  , 4. BREACH OF IMPLIED WARRANTX
                                                               OF MERCHANTABILITY UNDER
     19                                                        THE MAGNUSON-MOSS
                                                               WARRANTY ACT.
     20

     21                                                               JURY TRIAL DEMANDED
     22                                                               UNLINIITED JURISDICTION
                                                                      (Amount demanded ezceeds $25,000)
     23

     24              PLAINTIFF HRAIR AINTABLIAN hereby alleges and complains as follows:

     25

     26                GENERAL ALLEGATION COIVIMON TO ALL CAUSES OF ACTION

     27              1. Plaintiff is an individual residing in the County of Los Angeles, State of California.

     28        !//




          I~                                    -1- COMPLAINT FOR DAMAGES                                              I
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 4 of 49 Page ID #:12




 1           2. Defendant, JAGUAR LAND ROVER NORTH AMERICA, LLC (hereinafter
 2   referred to as "manufacturer"), is a Delaware Limited Liability Corporation doing business in the
 3   County of Los Angeles, State of Caiifornia, and, at all times relevant herein, was/is engaged in
 4   the manufacturer sale, distribution, and/or importing of Range Rover motor vehicles and related
 5   equipment.
 6           3. Defendant TERRY YORK MOTOR CARS, LTD. (hereinafter referred to as "lessor")
 7   is a California Corporation doing business in the County of Los Angeles, State of Califomia as
 8   LAND ROVER ENCINO and, at all times relevant herein, was and is a Manufacturer-authorizi
 9   agent engaged in the business of selling/leasing and servicing and repairing Manufacturer's
lo vehicles.
11           4. The true names and capacities, whether individual, corporate, associate, or otherwise,
12   of the Defendants, Does 1 through 20, inclusive, are unknown to Piaintiff who therefore sues
13   these Defendants by such fictitious names. Plaintiff will seek leave to amend this Complaint to
14   set forth their true names and capacities when he has ascertained them.
15           5. Further, Plaintiff is informed and believes, and thereon alleges that each of the
16   Defendants designated herein as a"Doe" is responsible in some manner for the events and
17   happenings herein referred to and caused injury and damage to Plaintiff as herein alleged.
18           6. Plaintiffs is informed and believes, and thereon alleges, that at all times herein
19   mentioned, Defendants, and each of them, were the agents, servants, and/or employees of each o
20   thief Co-Defendants. Plaintiff is informed and believes, and thereon alleges, that in doing the
21   things hereinafter alieged Defendants, and each of them, were acting in the course and scope of
22   their employment as such agents, servants, and/or employees, and with the pennission, consent,
23   knowledge, and/or ratification of their Co-Defendants, principals, and/or employers.
24           7. Before October 5, 2017 defendants Manufacturer and Does 1 through 25 inclusive,
25   manufactured and/or distributed into the stream of commerce a new 2017 LAND ROVER
26   RANGE ROVER, VIN SALGR2FFK5HA367581 ("Vehicle") for its eventual sale/lease in the

27   state of California.
28




                                         - 2 - COIVIPLAINT FOR DAMAGES
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 5 of 49 Page ID #:13




 1            8. On or about October 5, 2017 Plaintiff leased, for personal, family, and/or household
 2   purposes, the subject Vehicle from the lessor, a manufacturer authorized retailer, for a total
 3   consideration of $32,504.71. A true and correct copy of the Lease Agreement is attached hereto
 4   as Exhibit "A" and incorporated herein by this reference. The subject Vehicle was/is a"new
 5   motor vehicle" under the Song-Beverly Warranty Act.
 6           9. Along with the lease of the Vehicle, Plaintiff received written warranties and other
 7   express and implied warratlties including, but not limited to, warranties from Manufacturer and
 s   Lessor that the vehicle and its components wouid be free from all defects in material and
 9   workmanship; that the Vehicle would pass without objection in the trade under the contract
10   description; that the Vehicle would be fit for the ordinary purpose for which it was intended; that
11   the Vehicle would conform to the promises and affirmations of fact made, that Defendants,
12   adjustments, and/or replacements of any parts necessary to ensure that the Vehicle was free from
13   any defects in material and workmanship, that Defendants, and each of them., would maintain
14   the utility of the Vehicle for four (4) years or fifly-thousand (50,000) miles and would conform
15   the Vehicle to the applicable express warranties. A true and correct copy of this warranty is in
16   the possession of Defendants.
17           10. Plaintiff has duly preformed all the conditions on Plaintiffs part under the lease
18   agreement and under the express and implied warranties given to Plaintiff, except insofar as the
19   acts and/or omissions of the Defendants, and each of them, as alleged herein, prevented and/or
20   excused such performance.
21           11. Plaintiff has delivered the Vehicle to the Manufacturer's authorized service and
22   repair facilities, agents and/or dealers, including Lessor, on at least three (3) separate occasions
23   resulting in the Vehicle being out of service by reason of repair of nonconformities for over
24   nineteen (19) days. True and correct copies of the Repair Orders are attached hereto as Exlribit
25   KB"   and incorporated herein by this reference.
26           12. By way of example, and not by way of limitation, the defects, malfunctions,
27   misadjustments, and/or nonconformities with Plaintiifs Vehicle include the following:
28   ///



                                         - 3 - COMPLAINT FOR DAMAGES
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 6 of 49 Page ID #:14




 1     Dates of Service    Location of Service       Complaints
 2     March 27, 2018 -    Land Rover Encino         1.There is a water leak from
 3     March 29, 2018                                windshield top area. Technician
 4                         Encino, CA                removed and resealed front
 5     Mileage in 6,770                              windshield.
 6                                                   2. Cluster goes blank. Technician
 7     3 Days in Service                             unable to perform software update.
 8                                                   3. Rear camera goes blank.
 9                                                   4. Independent oil dilution counter
io                                                   reset. Campaign recalls. Air
11                                                   suspension and adaptive dynamic
12                                                   warning.
13     April 10, 2018 —    Land Rover Encino         1. Rear camera inoperable
14     Apri117, 2018       Encino, CA                sometimes. Code U2300-53
15                                                   invalid/incomparable
16    Mileage in 7,316                               configuration.
17                                                   2. Cluster goes blank
ls    8 Days in Service                             3.Navigation shows unavailable
19                                                  and shows off road. Internal fault,
20                                                  perform software update.
21                                                  4. There is a delay on eco
22                                                  responding for starting the car, it
23                                                  takes sometimes 8-10 seconds.
24    Apri126, 2018 —      Land Rover Encino        1.Navigation inoperable most of
25    May 3, 2018          Encino, CA               the time. Verified concem.
26                                                  2. Rear camera most of the time
27    Mileage in 7,561                              goes blank.
28                                                  3. When piaying music with wire



                                 - 4 - COMPLAINT FOR DAMAGES
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 7 of 49 Page ID #:15




 1              8 Days in Service                                 to the phone there is a loud
 2                                                                screeching noise coming.
 3                 13.Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-
 4       authorized service and repair facility, Plaintiff notified Defendants, and each of them, of the
 5       defects, malfunctions, misadjustments, and/or nonconformities existent with the Vehicle and
 6       demanded that Manufacturer or its representative's repair, adjust, and/or replace any necessary
 7       parts to conform the Vehicle to the applicable warranties.
 8                 14.Each time Plaintiff delivered the nonconforming Vehicle to a Manufacturer-
 9       authorized service and repair facility, Defendants, and each of them, represented to Plaintiff that
10       they could and would conform the Vehicle to the applicable warranties, that in fact they did
11       conform the Vehicle to the applicable warranties, that in fact they did conform the Vehicle to
12       said warranties, and that all the defects, malfunctions, misadjustments, and/or nonconformities
13       have been repaired; however, Manufacturer or its representatives failed to conform the Vehicle
14       to the applicable warranties because said defects, malfunctions, misadjustments, and/or
15       nonconformities continue to exist even affter a reasonable number of attempts to repair was
16       given.
17 il              15.The amount in controversy exceeds TWENTY FIVE THOUSAND DOLLARS
     ~
ls       ($25,000.00), exclusive of interest and costs, for which Plaintiff seeks judgment against
19       Defendants, together with equitable relief. In addition, Plaintiff seeks damages from Defei
20       and each of them, for incidental, consequential, exemplary, and actual damages including
21       interest, costs, and actual attorneys' fees.
22

23                                           FIRST CAUSE OFACTION
24             (Breach of Implied Warranty of Merchantability under Song-Beverly Warranty Act —
25                                             Against All Defendants)
26                 16.Plaintiffrealleges each and every paragraph (1-15) and incorporates them by this
27       reference as though fully set forth herein.
28       ///




                                              - 5 - COMPLAINT FOR DAMAGES
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 8 of 49 Page ID #:16




            17.The distribution and sale of the Vehicle was accompanied by the Manufacturer's
     implied warranty that the Vehicle was merchantable.
            18.Furthermore, Defendants, and each of them, impliedly warranted, inter alia, that the
     Vehicle would pass without objection in the trade under the ordinary purpose for which it was
     intended; that the Vehicle was adequately assembled; and/or that the Vehicle conformed to the
     promises or affirmation of fact made to Plaintiffs.
             19.As evidenced by the defects, maifunctions, misadjustments, and/or nonconfonnities
     alleged herein, the Vehicle was not merchantable because it did not have the quality that a buyer
 9   would reasonably expect, because it could not pass without objection in the trade under the
lo   contract description; because it was not fit for the ordinary purposes for which it was intended;
11   because it was not adequately assembled; and/or because it did not or could not be conformed to
12   the promises or affirmations of fact made to Plaintiff.
13          20. Upon discovery of the Vehicle's nonconfonnities, Plaintifftook reasonable steps to
14   notify Defendants, and each of them, within a reasonable time that the Vehicle did not have the
15   quality that a buyer would reasonably expect and, fiirther, justifiably revoked acceptance of the
16   nonconforming Vehicle.
17          21. Plaintiffhereby again notifies the Defendants of their breach and justifiably revoke
18   acceptance of the nonconforming Vehicle under the Commercial Code sections 2607 and 2608.
19   Plaintiff further demands that the Defendants cancel the sale, take back the nonconforming
20   Vehicle, refund all the money expended, pay the difference between the value of the Vehicle as
21   accepted and the value the Vehicle would have had if it had been as warranted, and/or pay
22   damages under the Commercial Code sections 2711, 2714, and 2715.
23          22. Plaintiff has made several requests and hereby make a further demand upon
24   Manufacturer for replacement or restitution pursuant to Song-Beverly. Defendants, and each of
25   them, have intentionally failed and refused to make restitution or replacement pursuant to Song-
26   Beverly.
27          23. As a result of the acts and/or omissions of the Defendants, and each of them, Plaintiff
28   has sustained damage in the amount actually paid or payable under the contract, plus



                                        - 6 - COMPLAINT FOR DAMAGES
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 9 of 49 Page ID #:17




 1   prejudgment interest thereon at the legal rate. Plaintiff will seek leave to amend this Complaint
 2   to set forth the exact amount thereof when that amount is ascertained.
 3             24. As a further result of the actions of Defendants, and each of them, Plaintiff has
 4   sustained incidental and consequential damages in an amount yet to be determined, plus interest
 5   thereon at the legal rate. Plaintiffwill seek leave to amend this Complaint to set forth the exact
 6   amount of incidental damages when that amount is ascertained.
 7             25. As a further result of the actions of Defendants, and each of them, Plaintiff has
 8   sustained damages equal to the difference between the value of the Vehicle as acc-epted and the
 9   value the Vehicle would have had if it had been as warranted.
10             26. As a direct result of the acts and/or omissions of Defendants, and each of them, and i
11   pursuing Plaintiff's claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to
12   Song-Beverly, Plaintiff, in addition to his other remedies, is entitled to the recovery of his
13   attorney's fees based upon actual time expended and reasonably incurred, in connection with the
14   commencement and prosecution of this action.
15

16                                      SECOND CAUSE OF ACTION
17   (Breach of Eacpress Warranty under Song-Beverly Warranty Act - Against All Defend~
18             27. Plaintiff realleges each and every paragraph (1-26) and incorporates them by this
19   reference as though fully set forth herein.
20             28. The Vehicle had defects, malfunctions, misadjustments and/or nonconformities
21   covered by the warranty that substantially impaired its value, use, or safety to Plaintiff.
22             29. Plaintiff delivered the Vehicle to Manufacturer or its authorized repair facility for
23   repalr.
24             30. Defendants, and each of them, failed to service or repair the Vehicle to match the
25   written wan-anty after a reasonable number of opportunities to do so.
26

27

28




                                           - 7 - COMPLAINC FOR DAMAGES
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 10 of 49 Page ID #:18




             31. The acts and/or omissions of Defendants, and each of them, in failing to perform the
     proper repairs, part replacement, and/or adjustment, to conform the Vehicle to the applicable
     express warranty constitute a breach of the express warranties that the Manufacturer provided to
 4   Plaintiff, thereby breaching Defendants' obligation under Song-Beverly.
             32. Defendants, and each of them, failed to perform the necessary repairs and/or service
     in good and workmanlike manner. The actions taken by Defendants, and each of them, where
     insufficient to make the Subject Vehicle conform to the express warranties and/or proper
     operational characteristics of like Vehicles, all in violation of the Defendants' obligations under
 9   Song-Beverly.
10           33. Plaintiffs gave written notice to Defendants that the Manufacturer or its
11   representatives in this state is unable to service or repair the subject vehicle to conform to the
12   applicable express warranties after a reasonable number of attempts, and further requeste3 that
13   the Manufacturer comply with paragraph (2) of the subdivision (d) of Section 1793.2 on or about
14   September 7, 2018. Defendants and each of them, knowing their obligations under Song-
15   Beverly, and despite PlaintifPs demand, failed and refused to make restitution or replacement
16   according to the mandates of Song-Beverly. Such failure of Defendants, and each of them, to
17   refund the price paid and payable or to replace the Vehicle was deemed intentional and justifies
18   an award of a Civil Penalty in an amount not exceed two times Plaintiff s actual damages.              !
19          34. As a result of the act and/or omission of Defendants and each of them, and pursuant
20   to the provisions of the Song-Beverly, Plaintiff is entitled to replacement of the Vehicle or
21   restitution of the amount actually paid or payable under the contract, at Plaintiff s election, plus
22   prejudgment interest thereon at the legal rate. Plaintiff will seek leave of Court to amend this
23   Complaint to set forth the exact amount restitution and interest, upon election, when that amount
24   has been ascertained.
25          35. Additionally, as a result of the acts and/or omission of Defendants, and each of them,
26   and pursuaat to Song-Beverly, Plaintiff has sustained and is entitled to consequential and
27   incidental damages in amounts yet to be determined, plus interest thereon at the legal rate.
28




                                        - 8 - COMPLAINT FOR DAMAGfiS
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 11 of 49 Page ID #:19




     I   Plaintiffs will seek leave of the court to amend this complaint to set forth the exact amount of
         conseyuential and or incidental damages, when those amounts have been ascertained.
                36. As a direct result of the acts and/or omission of the Defendants and each of them and
     I   in pursuing Plaintiff's claim, it was necessary for Plaintiff to retain legal counsel. Pursuant to
         Song-Beverly, Plaintiff, in addition to other remedies, is entitled to the recovery of his attorneys'
         fees based upon actual time expended and reasonably incurred, in connection with the
     I   commencement and prosecution of this action.
8

9                                          THIRD CAUSE OF ACTION
lo                  (Breach of Written Warranty under Magnuson-Moss Warranty Act -
11                                            Against All Defendants)
12              37. Plaintiff realleges each and every paragraph ( i-36) and incorpora.tes them by
13       reference as though fully set forth herein.
14              38. Plaintiff is a"Consumer" as defined in the Magnuson-Moss Warranty Act
15       (hereinafter referred to as the "Warranty Act") 15 USC 2301 (3).
16              39. The Manufacturer and Lessor is a"Supplier" and "Warrantor" as defined by the

17       Warranty Act, 15USC 2301(4), (5).
18              40. The Vehicle is a"Consumer Product" as defined in the Warranty Act, 15 USC 2301

19       (1)•
20              41. The Vehicle was manufactured and leased after 1975.

21              42. The express warranty given by the Manufacturer pertaining to the Vehicle is a

22       "Written Warranty" as defined in the Wan-anty Act,15 USC 2301 (6).

23              43. The various repairing dealerships are authorized dealership/agent of the manufa.cturer

24       designed to perform repairs on Vehicles under manufacturer's warranties.

25              44. The above-describe actions (failure to repair and/or properly repair the above-

26       mentioned defects, etc.), including failure to honor the written warranty constitute the breach of

27       the written warranty by the Defendants actionable under the Warranty Act, 15 USC 2310 (d) (1),

28       {2).



                                             - 9 - COMPLAINT FOR DAMAGES
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 12 of 49 Page ID #:20




 1                45. As a direct result of the Defendants' acts and/or omissions, Plaintiff has suffered
 2        damages as set forth herein. Therefore, Plaintiff is entitled to a judgment and the following relief
 3        against all Defendants: (1) A declaration that acceptance has been properly revoked by Plaintiff
 4        and for damages incuned in revoking acceptance; (2) A refund of the lease payments paid by
 5        Plaintifffor the Vehicle; (3) Cancellation of Plaintiff s retail installment contract and payment in
 6        full of the balance of same; (4) Consequential, incidental, and actual damages to be proved at
 7        trial; (5) Costs and expenses including actual attorneys' fees reasonably incurred; (6)
 8        Prejudgment interest at the legal rate; and (7) Such other relief the Court deems appropria_e.
 9

10                                        FOURTH CAUSE OF ACTION
11                    (Breach of Implied Warranty under Magnuson-Moss Warranty Act —
12                                             Against All Defendants)
13               46. Plaintiff realleges each and every paragraph (1-45) and incorporates them by this
14        reference as though fully set forth herein.
15               47. The above-described actions on the part of the Defendants constitute a breach of the
16        implied warranties of inerchantability actionable under the Warranty Act, 15 USC 2301 (7),
17        2308, 2310 (d) (1), (2).
18               48. As a direct result of the Defendants' acts and/or omissions, Plaintiffhas suffered
19        damages as set forth herein. Therefore, Plaintiff is entitled to judgment against all Defendants
20        declaring acceptance has been properly revoked by Plaintiff and for damages incurred in
21        revoking acceptance, for a refund of the lease payments paid by Plaintiff for the Vehicle, :or
22        cancellation of Plaintiffs retail instailrnent contract and for payment in full by Defendants and
23        all of them on the balance of the instalhnent contract, for consequential, incidental, and actual
24        damages, for costs, prejudgment interest at the legal rate, for actual attomey's fees reasonably
25        incurred, and such other relief the Court deems appropriate.
26   I
27

28




     II                                      -10 - COMPLAINT FOR DAMAGES                                      I
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 13 of 49 Page ID #:21




 1            WHEREFORE, Plaintiffprays for judgment against all Defendants, and each of them,
 2     as follows:
 3            A.     For replacement or restitution, at PlaintifP's election, according to proof;
 4            B.     For incidental damages, according to proof;
 5            C.     For consequential damages, according to proof;
 6            D.     For a civil penalty as provided in Song-Beverly, in as amount not to exceed two
 7                   times the amount of PlaintifPs actual damages;
 8            E.     For actual attorney's fees, reasonably incurred;
 9            F.     For costs or suit and expenses, according to proof;
lo            G.     For the difference between the value of the Vehicle as accepted and the value the
                     Vehicle would have had if it had been as warranted;
12            H.     For remedies provided in Chapter 6 and 7 of Division 2 of the Commercial Code;
13            I.     For pre judgment interest at the legal rate;
14            J.     For a jury trial;
15            K.     Such other relief tlle Court deems appropriate.
16

17     DATED: 11/01/2018                            KALOUSTIAN LAW GR UP APC
18

19
                                                    y: Harry K      ', Attorneys for
20
                                                   Plaintiff HRAIR AINTABLIAN
21

22

23

24 '

25

26

27

28




                                         - 1 l- COMPLAINT FOR DAMAGES
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 14 of 49 Page ID #:22




                        EXHIBIT A
           Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 15 of 49 Page ID #:23

M®TOR VEHtCLE LEASE'AGRI--, "ENT -.CLCSED-END - CALIFQFtN(                                                                                             •
     F4RM 3548 DFAL# 68028                           STORE# 692 STK# HA367S81 CUM 6770548
1.         LFSSEE AND LESSOA . •                            •                                                                                                                 I
 LESSgg AND P6l.ESSEE .                                                                      LESSOR
 tvame:           . NRAIR fi AIidTABl.IAN                                                    Nam:              LAN[3 R03iER FNCI}!0
 Adoress                                                                                     Address:
                                                                                                               15808 1fEMTl1~ BLVD.
                    ~415 Pt~RKF'IUR ~itJ                                                                       ERCIiiO, CA~ - •
                    CALABt~SAS                                                                                                      -~. - .                    •~   ~143
                                   CA            9I,~02                                                          •
 County:            LOS ANGELES :
 LEASE NtJAReER                  68028                                                       LEASE DATE                  1012~512417
The words you" and 'your` mean each person named as a Le3see or Co-Lessee above. The•words "are." W and our• mean the Lessoe riamed abova and
USB l.eaait1g LT or its scoessors and asstgns-('         ee°}. to whorn this Motor Vehfde Lease Agn3ement. ('LeaW) rK81 be. assigned. Nehlde' rn®a.ns the
ieasCd veMde deser~bed bel~N. ir~ng all equipmparts. accessodes and aacesslons. You agree tn tease fhe 1/ee ft n us axording to trie {enns and
oonditions of Ihis Lease. The aonsumer leas®-d'isclasures owtained in tfds Leass are also made on behaif of Assignee.
2.     VEtfICLE DESCRIPIiONS
       A. - LEaASEI? VEHICLE                                                                                                             :

 ❑ • N*             Year..        Make                  RAodet                    8ody Style                             Odometer Peadutg V.ehicia lderitifiGafion Nurriber
 ❑ Used                   201         tiABQ- ROVE                RCANfE R(fV R             tlT                                16                                 e r— 31
                                                                                                                                                    SA1.~i~2FK5HA367
 Prfmary Use of Vehioie:                      ❑ F)Wsonal, famiiy or housetwld purpms
                                              ❑ -Business, commerciai or agdculturai purposes
          You                                    pt~rposes of thise d~esai6ed aHove. that tha Vehicie I's equipp®d as deacribed and fs•in yood operafing
          order end~~~Yo~aocept th® Vehide for sU~~                    e.
          B. TRADE-iN VEFtICLE: Year•  I fA         Nlake        VI A                                 Modet       k r1 A                             :
                Groas Albwance a                 Amourrt Owed SR/A                            Idet Trade-in ANowarsc~ S
          C.     FOR USE BY LESSOR: Trade-in; tum-in, and otber hsd•rvlduaNz®d agreematft:

         Lessee represents that tite -pa 'ofT owi ng ori the trade-i n veh-i c i e i s i    #/A . I•f the actua
         payoff     is more than the amoun, L essee aiil pay ti~e flealer the diffe~•ence oR demand, atld..
         i f t t; s- l ess ttian that amount, Qea i er wi 111 i s'sue a refurld • to Lessee



 3. AIYtOt1NT DUE                4. IdONiHLY PAYAIENTS                          b_ QTHER CHARGES                                          5. TOTAL QF PAYGEENTS
    AT LEASE                                                                       (Not part of your Nionthly Peyment)                       (The amount you. w71i have
    SIGNINd OR.                  A. Your first Monthiy Payment of                                                                            patd by thO end d•fhe teaft)
    DF1iVE,RY                       S~~          7d~ On the Lease
                                    Date. lobowed try_. _y~                     A. Termkation Fae
         (16emized-below)'          payywft of $                'i ql19 _ R5          (ffyW do not                                                325a4. 71 -
                                                                   24'j•H             purcha5e fhe Vehicie)                          ~
                                    due on the
                                    of each month.                                                                                        (Bodong 3 Pkft An pws §~
                                                                                                                                          minus ~t 7(Alf3a
                                 B: The fcdai of yaus btonit~r Paymerts-                                                                  m(~ 7(A1fdJ,)
                                                                                                                                                ,
     s            2143;24         . iss •31299.~6 ..                                                B.Total          s     396.001.

                                          9. 'lTENII?A'f10N OF AMOUN'r DUE AT LP,ASE SIGNING OR DELNERY

 A. Amouik-Dii®at'l.aisi'S(gningor:Detivery:                                                 (11).Acqui$ition Fee
                                                                                             (1 )             NtA                                                      ~
 ~(Ij ~~Cap>PaFtz~fr-co:at*Raat~tior, .        '•    -- $               .              A       2
                                                                                             (t3)             Fi7A                 :.      -:      -   >
          Saies/Use'fex on Capitalized t'.ost Reducdon                            N/A                                            (14)°Tb1el'_
 (3) -' First Mor>fhfy, Payment                                              z3D2-89
 (4) Aefundabl® Securlty Deposit                                               : JI/A
: (5) - 'fitie Fees                                                           71S_QQ         B. : H(OVi®-,AnncurR Qaa at Le=* Slgiaing
                                                                                  a/A             or OWlveay wfli be Paid:
 (S) Registration Fees                                                      ^
 (7) •Upfnont SRIesIUs® Tax on Vehide                                                            1) 'NetTrade•in~Aaawanc®.
 (8) -Callfomia-Tlre Fea (paid to Staio)                                        R. 75. () R0-baters and Ncn~ Crdd'stis- .
 (S) 'Ei®chonic vehicfe Regist<ation or                                        z~ .          (3) Amountto be Paidin Castr.
      Transier Chatge (Not a gov®mmentel fee)                                                                                      (4) Tota1
 (10) Dosument Prvicessing-Charge.(fVot a •
          goverrtdnet~tai fee)
                                                                               80. Q4.
                                                        .
     Case   2:18-cv-10781-ODW-FFM
       . c.va   .. vv -
                                  Document 2-1 Filed 12/31/18 Page 16 of 49 Page  IDVVVV
                                                                             YJVVVV/ #:24
     A. Atrtoant Diie at Esase•S6gNng or.. dvery:                                                           (11) Acquisfdoat !-•                                                                                  ~f
      (1) Cap'r<aUzed•Gost Reduction'                                    $                             p1/A (12) _._R/►1
                                                                                                       N/a (13)_         fl /A                                                                                    p
      (2) SaleslUsa Tax on GapHaRied Cosk Red<xcUorr
                                                                                                                                                        (14)-Tota! '             $,':            ~ 21 ~t~
      (3) • Frtst
             , Morrtltly. Payment                 •                                        i 3iM _ $~                  .                                _.                   .
    , (4) Refeuxlable Security DeposR_                                                           lt/A                 :
      (5) lit{e Fees                                                                         71 r,- 00 B. I#ow the Amount Due at isase Signlitg .. ... •-
    i(6) Rqoratian Fees                                                                           N/ A '     ar i)®ftvery vvitl be Patd: '
      (7j upftont 80osAlse Tax on Vehkte                                                        7 .60. •'                  -
     (8) 'Cardorrmla'T~ Fee (paki-to~te)                                             -         p 75 (i) Net 7rade~tn Allawance
      (9) Electrnriic Vehide Registratiort or ~                                                          (~ Rebates and NogcasFt Gn~ts
            Transfer Chatge (Npt a govemmentai fee)                                           29 .06     (3) Amount to be Pafd in Cash
                                                                                                                                                        (4) Tota!                $•' •2144 - ;
     (10) Document Proaes,s€ng-Charge (Noi a '
         govemmental fee)                                                                        80. OQ

                                              8. YOUR MONTHt.Y PAYIAENI' IS DETERIiONED AS SHOWN BELOW:
     A. Gross Capttattzed Cost rne agreed upon va{ue of the vetttde (t                92 527 tjod an7t hems yo+ pay over the Lease
:        Terrtr (sudt aa taxes. fees, servfoe oontracts, inswar~ce; and any outstanding pdor cradit or fease t~alance) : . . . . . . . . . : . . . . . S _ ~~d^
    -B. C•pftal~red COat tieduetton. The• amounC of any Net Trade-in •IKilawance, rebate, noricaah cretiit.• or cash you• pay that -'-
        .recfuctlathe(;~ CapilaGzsd Cost: .................. .......                                        ................-               ---..._................ -
    C. AdJuited Capltalized Cost The amount used in calcxifaUng your Base Montt~ly. Paymnt . . . . . . . . . . . . . . . . . . . . . . . . . . . . .                                               934
    D. Reslduat Value. Ttfe vaiee of the Vehide at fie end of the tow used in calqt(ating your Baae Mocft Paymertt .,..,.......
    E. DePredstiort etnd atty Amortlxed Amotatte. The anrourit ctrarged for the VBlOde's dedn9 In nlue through normal use and
          for other items pe)d o+rerihe Lease Term . . . .               . . . . . . ' . . . . . . . . . . . . . . . . . . .. • . . . . . . . . . . . . . . . . . . ..
    •F Rent Charge. The amount aharged In addGoQ to the Depredadon •and arry ArnoA¢ed Arno►irrts . . . . . . . . . . : . . . . . . _ . . . . . . +                                                   46g
     G. 'tbM af Baae iAoMttjy Payntents. The Daprectation arid anj► Amortitad Ahiuunto plus the- Reffl Chatge . . . . . . . . . . . . . . . . .
     H. t.ease'PayrMnts.lTte number aLpaymsnte In ycur t.ease (Lease Teim                                2~4 rarwrrths) . . . . . . . . . . . . . . . . . . . T                                             9
     I. Bpe MonfhlyPaytnettt . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . . . . . . .
    J. ~~
        ,
                                                                                                                           ..... ...:...................
    K.
     ' ^/^                                                     ...........................                        ....................................                           +
    L Tvtaf l[orrtlNy Payment (7&nthly PeYntenY'} . . . . . . . . . . . . . . . . . .. . . . . . . . . . . . . . . . . . . . . • . : . . . . . . . . . . . . . . . . . . .
          Etrly Teiadra8on. You may ttavw to pay a atduthttrtlal Oharpe if yoo eatd thts tsase earfy itr2 GMge mav bo up to sRirarat tliouriW ieneri
          The actuat ptterge wtfl tlepend qri wheri ttra iease Is tenmdrrrlad.Ttw earlter-yar and the toaso, rhe p+eater thia dtsrys b•Oke?y to be. :
                                                                                 •   .                                      .     .     e- • --   -         •-               '              --
    frr EXCESSIalE1NEAR AND USE
         You may be ctWged tor exosssive wear ltesed on our atendacda for nomtaE use and tor mUeage•in egess of                        i s'}f)wes per year at•ttte rate
         pf S       ,• 2&_          per rrdla. No rebate or crod1t wi6 pe paid bci you if die ndleage Is less than the speclNed amotutts.
    10. -PURCNASE OFt10N AT END OF LEASE TERM
         Ii yoil have fulty perfamed- all of your obligati6na'uqder tlws Lease, tnduding p,ayktg tha total of your MonBdy Payments artd'ap odw aiirowit's due
         under thls t sase, iaten you haiie an aplon to purda.se tha veMe A8 I8 at the end ot the t.ease•Tarm for;                                    plist arry taxes:
         oMdal faas anii othar Charges rehated to auoh punchase.'Irxiudes a pistdase optian fee of $iSo.
    OtlrMlrrrporisnt 7'erms. Sea both eidea of tMa l.ease for addtional Irdorrnetion on earfy tertninaiion, puroheae o0ons ar►d mairftnanoe res~or~s.
    warrarr$es. tdte ,and defOult aharpes. kmrarm and any secxufty iMeren. If appUcatka.                          —


           A. Agreed.Upon Va}ue of Vehtote•as Equlpped at•L•ease Sfpnfig                                                                                     S_.~~~ •_ _                                               ~

                             ._... ....   _. _ . __._ . . . ._-_.                        . . _     .
                                                                          __..                           ..L_ . ` ..       • --- • --.._ ~~ ._~ ,...._.:t._._.~.:.:~ ~   -           ~i•f      ir,''ti''=
                                                                                                                                                                                            ` :+                y.•~v.~,.,.
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 17 of 49 Page ID #:25




                         EXHIBIT B
         Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 18 of 49 Page ID #:26
CUST~thER u: 6770949                                                                          378372
                                                                                                                       ~.. ~
HRAIR i•i AINTABLIAN
5415 PARKMOR RD
                                                                                              WORKORDER
                                                                                                                                    Land Rover Encino
CALABASAS, CA 91302                                                                           PAGE 1                   ',aGOO Verttn" ENd.. &elno. C,4 91433            E1113.9(30•E1970

MIKEAINTAB@HOTMAIL.COM
HOME:818-880-6453 CONT:818-880-6453
BUSt 81R-439-6969 CELL:                                                                CFRx/IC'_F ®nvlCnR• 4RF7 vAT?TPr.AR . F.Dr/InTQn
    -COLOR              Y . AR              MAKE/MOD L'• . ` ;, ; ,                       :: "';: V1IV .      LtCEtJSE'• : fAILE.P.G`iE
                                                                                                                                 •      IN! OUT~                             : .: TAG

INDUS SILV 17                     LAND ROVER RANGE ROV SALGR2FK5HA367581                                                                       1    6770/                   IT4085
   DEL I7A'FE :-" `PROD, DATE WARR. EXP.                            !`   F!ROAAfSED.           .::•POlVQ.                          RATE. .      PAYMENT   -        INVC•.DA'FF:..'::

250CT17 D                                                        19:00 27MAR18                                                                CASH
                                                 READY                   OPrroNS:      SOLD-STK:HA367581 DLR:30956
                                                                         NG:3L_V6_CYL TRN:A
27MAR2018 12:17
L.LLVE UY CUI.)E 'i'ECH... TYPE DESCRIPTIONS/INSTRUCTIONS
#A                               CUST . STATES THERE. IS A WATER LEAX•;FRONf WINDSHIEI;D'
                                                        TOP AREA
          40                                       WR DEFAULT


# B                                                              CUST STATES CLUSTER GOES BLANK
          40                                       WR            MAINTENANCE SERVICE - 40


# C                                                              CUST STATES RERA CAMERA GOES BLANK
          40                                       WR            MPiINTENANCE SERUICE - 40


# D                                                              N025 INDEPENDENT.OIL DILUTION CO.UNTER RESET
          65                                       WR            CAMPAIGNS/RECALLS - 65


# E                                                             N135 AIR SUSPENSION & ADAPTIVE DYNAMIC WARNING
          65                                      WR            CAMPAIGNS/RECALLS - 65


~ F MULTI-A                                       CR            Customer requested to have Multi Point Inspection
                                                                performed this visit


# G 66LRZ1                                        IREPS WARRANTY RENTAL CAR - 66

IYIPORTANT: REMOVE ALL PERSONAL PROPERTY AND VALUABLES FROM YOUR VEHlCLE WE DO NOT ASSUME
RE57'ONSIBILITY FOR LOSS OR DAMAGE FOR ARTICLES LEFT W YOUR VEHICLE.                                                   PRELIMINARY ESTtMATE $
TEARDOWN ESTIMATE: I underr.and that mv vehiele wdl be reassembled within           days of
the date shown above if 1 choose not to authorSze the service recommanded.
                                                                                                   AUTHORIZED BY X
              ALL PARTS INSTALLED ARE NEW UNLESS SPECIFIEO OTHERWISE.
                                                                                                   REVISED                                   DATE         T1ME              BY
                                   NOTICE TO CUSTOMERS
                                                                                                   ESTIMATE (1)
WE MAKE A SEPARATE CHARGE FCR THE STORAGE AND DISPOSAL OF TOXIC WASTES. rATHER THAN
RECOVER THESE COSTS BY INCREASING QUR IABOR RATES TO ALL OF OUR SERVICE CUSTOMERS. WE MAKE
THIS CHARGE ONLY ON THOSE PARTTCULAR REPAIRS OR SERVICES WHICH GENERATE TNESE WASTES. THESE        REVISED
ARE UNIFORM CHARGES WNICH ARE CALCULATED ANNUALLY FOR EACH PAATICULAR BERVtCE AND ARE              ESTIMATE (2)
6VAILARLF 64 REOUFSt.
TERMS: CASH. WE DO ACCEPT THE FOI.LOWING: VISA - MASTERCARD • AMERtCAN EXPtiESS                    REVISED
                WE RESERVE THE RIGHT TO REFUSE ANY PERSONAL CHECK                                  ESTIMATE (3)

            SERVICE DEPT. HOURS:                                                                   1 HEREBY ACKNOWLEDGE THAT I WAS NOTIFIED !k GAVfl ORAL APPROVAL
            MONDAY THRU FRIDAY                                                                     OF THE ABOVE REVISED ESTIMATES:
            7:00 A.M. to 7:00 P.M.                                                                 X
                     SATURDAY                                                                                 CY6TOWR 530NA;TNPt
             8:00 A.M. to 6:00 P.M.                                                                                BAR III ARD213703                          _PA dl CAD 981674872
                                                                               nnomn              I'7/1T t7
         Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 19 of 49 Page ID #:27

CJ'STOP9ER 9: 6770949                                                                           378372
                                                                                                                          , ~_A6 _ -
                                                                                                                         '•- 'ROYc :',,~

HRAIR H AINTABLIAN
5415 PARKMOR RD
                                                                                                WORKORDER
                                                                                                                                     Land aover Encino
                                                                                                                         16800 Varrourn E3lW.. Eralno. CA 91438 616-980-9B70
CALABASAS, CA 91302                                                                             PAGE 2
MIKEAINTAB@HOTMAIL.COM
HOME:818-880-6453 CONT:818-880-6453
BUS: 818-439-6969 CELL:                                                                  SERVICE ADVfSOR: 4862 YADEGAR, ED~lOND
     COt~OR • •.: : EAR             :"       AMMODEC .                                   :"" ' . . •;:-; •: VrN. " : "IICENSF " •M1LEAtzE'; INf OI1T " :. -                  TAG

INDUS SILV 17 1 LAND ROVER RANGE ROV                                                SALGR2FK5HA367581                                        1    6770/                IT4085
   DEL DATE            PRC)D. DA7'E I WARR. EXP. I                      PROMlS£D                  :;.".PO' NO.                     RATE       PAYMENT'. :      ; 1NV:>D4TE

250CT17 DA                                                      19:00 27MAR18                                                               CASH
      :R.O.OPENED .                             itFADY              I OPTtONS:           SOLD-STK:HA367581 DLR:30956
                              NG:3L—V6—CYL TRN:A
27MAR2018 12:1
LINE OP CODE TECH... TYPE DESCRIPTIONS/INSTRUCTIONS
                                                                   r
#H        DRVPNKl                           : CR                **Thank you" "f or- j"oinzrig us in the f ight against '
                                                                cancer. We've partnered with the BCRF to raise funds
                                                                f or the world' s:. ritost :prom.is-ing res.earch to eradicate
                              breast cancer. 100% of,your donation goes to BCRF.
                              Please visit DrivePink.com for more infa.**
                              DRVPNK Charitable Donation
COMMENTS: • CUSTOMER•REQUESTED A LOAN CREATED 2018-03-23 06:18:OOPM TAKEN BY
           EDMOND YADEGAR




IMPORTANT:                                                                 WE DO NOT ASSUME
                                                                                                                         PRELIMINARY ESTIMATE $
TEARDOWN ESTIIIAATE: I understand tAat my veh(de will be reassembted within           days af I
the dete shown ebove if 1 choose nnt to authorize rhe service reeommended.
                                                                                                       AUTHORIZED BY X
              ALL PARTS INSTALLEO ARE NEW UNLESS SPECIFIED OTHERWlSE.                   -]
                                                                                                       REVlSED                             DATE         TfME           BY
                                 NOTICE TO CUSTOMERS
                                                                                                       ESTI MATE { t {
WE MAKE A SEPARIITE CHARGE FOR THE STORAGE ANO DISPOSAL OF TOXIC WASTES. rATHER THAN
RECOVER THESE COSTS BY INCRE►SING OUR LABOR RATES TO ALL OF OUR SEflV7CE CUSTOMERS. WE MAKE            REVISED
THIS CHARGE OIiLY ON THOSE PAFITICULAR REPAIRS OR SERVICES WHICH GENERATE THESE WASTES. THESE
ARE UNIFORM CHARGES WNICH ARE CALCULP.TEO ANNUALLY FOR EACM PARTICULAR SEFMCE AND ARE                  ESTIMATE f2!
TERNIS: CASH. WE DO ACCEPT THE FOLLAWINO: 1IF1SA - MASTEACARD • AMERICAN EXPRESS                       REVISED
                WE RESERVE THE RIOHT TO REFUSE ANY PERSONAL CHECK                                      ESTIMATE (3)
             SERVICE DEPT. HOURS:                                        1..                          I HEREBY ACKNOWLEDGE THAT I WAS NOTIFIED & GAVE ORAL APPROVAL
             MONDAY THRU FRIDAY                                                                       OF THE A90VE REVISED ESTIMATES:
             7:00 A.M. to 7:00 P.M.                r                                                  X
                    SATURDAY                           1                            i
             8:00 A.M. to 6:00 P.M.                                                                                 OAO 0 AOA•l.•14—
                                        Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 20 of 49 Page ID #:28

fRA/R H A/NTABLIAN
                                                                            *INVOfCE*                                                       lnvoice #  : 378372                                        4m                                                      Agethk
                                                                                                                                                                                                                                                               lww
415 PARKMOR RD                                                                                                                                    Tag #: T4085                                                   Land Rover Encino
:ALABASAS, CA 91302                                                                                                                                                                                    10e0Dv®r,wrmE>,n,a.. Enou,e. cAs143e B18•9e0-9E370
iome: 818-880-6453 Bus: 818-439-6969 Customer #:6770949
        Cell:                     Email: mikeaintab@hotmail.com I home                                                      Service Advisor: 4862 EDMOND YADEGANtR x ARD213703                                                                   EPA A` CAD 981674872
         .CC)L .Ft'•• '. "•' YEAR          :. ; .. .:f+AAKE ODEI: .:.. . •: .                                                           a/iN ' .: ::         LICE..SE .        A+11kEAGE:IN.                                                          ::.NH.L1;AGt:OU ..

        DEL.i7~AT •:     PROD D~TE          ••• A R::E~(t~~' -'                 .:: RO i5 D:::                        P N0.                    ~'~ :HAT ':            PAY ENf                      IN1/. D   ~          Fi.O. OP NED                 :     REAflY•

)PTIONS:•.
                                                 LINE OPCODE TECH TYPE HOURS                               LIST                                                                                                              NET               TOTAL
                                                 A CUST STATES THERE IS A WATER LEAK FROM WINDSHIELD TOP AREA
                                                 CAUSE: .
                                                      40 DEFAULT
,    ArP     nroud relai/er of                               2666   WR                                                                                                                                                                          (N C)
                                                 SUBL ACTION GLASS
y • .. _quipment tOE/ parts,                                                                          WR                                                                                                                                        ( N/ C)
rrced from the vehicle                           PARTS :                             0.00            LABOR :                                0.00         OTHER :                     0.00              TOTAL LINE A:                              0.00
                                                    6770 REMOVE AND RESEAL FRONT WINDSHIELD
nufacturer and backed by
limited warranty.                                B CUST STATES CLUSTER GOES BLANK
                                                 CAUSE: .
                                                      40 MAINTENANCE SERVICE - 40
                                                                                     2909                WR                                                                                                                                     ( N/ C)
  a/so offer hi9h quality                        PARTS:                              0.00            LP,BOR:                             0.00            OTHEll:                     0.00              TOTAL LZNE B:                             0.00
 )-OE parts that are suitable                       6770 PERFORM PATH FINDER TEST ICM SYSTEM PASS WITH OUT FAULTS SHOWS
  your vehic% and fit alI                           SOFTWARE UP DATES AVAILABLE PATH FINDER WILL NO UP DATE INSTRUMENT
                                                    CLUSTER SHOWS ERROR TRY 3 TIMES WITH OUT SUCCESS AND TRY WITH A
fgets and needs. /f you                             DIFFERENT COMPUTER ALSO NO ABLE TO UP DATE SEE PATH FINDER PRINT OUTS
,e chosen a non-OEpart, it
                                                 C CUST STATES RERA CAMERA GOES BLANK
1 be identified on your                          CAUSE :.
Dice as ':4P*. " These                               40 MAINTENANCE SERVICE - 40
r-OE (AP *) parts are not                        PARTS :                             0~ 0 0          LABOR :                                0.00         OTHER :                     0.00              TOTAL L INE C:                           ( 0/ 00
►rced from the vehicle's
                                                 D N025 INDEPENDENT OIL DILUTION COUNTER RESET
 r"'       Frer or co vered b y its              CAUS E:
 rr.,.rty. Non-OE parts come                           65 .CAMPAIGNS/RECALLS - 65
                                                               2909   WR                                                                                                                                                                        (N/C)
 h a limited warranty backed                     PARTS :       0.00  LABOR :      0.00 OTHER :       0.00      TOTAL LINE D:                                                                                                                     0.00
 AutoNat/on and/or the parts                      6770 per'iol'm campaign N025 progiam pcnt per LsL• .insLr'Ltc:Li oris see
                                                    pathfznder print outs
 nufacturer.
                                                ORIaINAL EST.          TIaS FORN IB AN IT[InSED UBT Oi         , ACKNDM1E00! NOl10E AND OIIAL AWROVA~ Of AN
                                                                     REPAIRSSU6IECTTOA4TNlCONORIONS            ~~ElxnmoRwlxALesTwArtoiute.                                    TERMS:CASHOR                       LABORAMOUNT
                                                                           or TNE omemu RE►Ale oaDEa.           1  X                                                         VI$A • Mq$ERCARD
                                                REVISED    R    AUOI.                DATE               71ME   iTINPFRSON              AIrFxOpliFE1RV                             Dl.ri/':nt/FR                  PARTS AMOUNT
                                                Essuun          cosT
                                                                                                               []PNON!   —~                                        NOTE: BY IAW, YOU MAY
                                                                                                                                                                   t.'l1UUSfi ANOTHER FACILITY TO ~. GA`.. E-11L, LUNL•
                                                                                 _              _                                  _                               PERFORM ANY NEEDED REPAIRS
a/eris not authorized 10 perlorm recell         IIEVLseD      e ADDL.           ~ DATE              TN4     ❑ INPER50"          AUTNop,ttDar                       OR   ADJUSTneENTB WNICH TNE ~ SUBLET AMOUNT                          ~
                                                EsnMAn           cosl
- airs /or non-Dealer brand vehicles and                                                         ~_ l7nu Ne ~                                             ~ SMOG CHECK TEST INDICATES ~i
                                                aEAsox            --                                              —               " ' —          """'-' -"'-' ARE NECESSARY.                               MISC. CHARGES
ealer's Vehicles 3afety and Condition
                                                                                                                                                                    'HAZARDOUS WASTE DISPOSAI.:            TOTAL CHARGES
    ection and/or service does no t include a     SERVIC! IN5Tn{EED PARTS DAT[ INSTALLED I         I DAY—             ACCRUEU AVLEADE       --_        --          A$    a resull at Federal and State
    Iw ol possible pending receds or service              1~        c      ~E11~                            ~-~-             N!                                    Mpndated Mana ement R              g, ~ LESS INSURANCE               ~
                                                SNOWN SE~VICER   S DESCR BEO WFRE P£RFDRMlO A~NO C,„AR          q ME. lAWA S ND INDI[ 7 oN[IM1M !N! ~IMAl1AiRK( ~f
                                                 Tn¢ VlKKLE OR OTNfRW15¢ TNAT ANV P+RT RlIAIRlD OR AE¢IACEb UNOER TNIS CEA14 HAD aEEN C01M![np IN ANV WAY VV1TN a small amount will bQ CI18UfUOd+EOf
                                                                                                    OE~O W    EOx
    iaigns ;ssued by manu/actuiers of other     ANY ACGDEfR NEDUOEMLL OA WSIISE RECORDS SUFMRTINC TNIS CLAIM ARE RVAILALLE fOR III YEAR pROM             TNE wTr DFdlspoaal    o}     IlaTarOOUs 9 Wae19 ~
                                                ►AYMCNT NDTIIICAlIOx AT f"E SENVICIN~a pfAIPR fOR INSFE[TIOx eV 11[PRESFNTATNr6 OF OEAIlA.                            9enerated hy repair o1 your vehicle.       SALES TAX
             I»akes and models.                                                                                                         _                     _—      Hazardaus waste iiams era ofl, oil
                                                                ISq7NED1          D¢ALER, C,lNEqA\ MIINAGER Oa AUTN0RIZEO PN150N              roATei ~
    .
                                                c,sroroEl s,cxATURE                                                                                                   fllter, salvents, tlrea, batteries   , :E PLEASE PAY              <s;
                                                                                                                                                                      asbtstos, qasalinc. antllraezc, etc.       7 HIS AMOUN7
•        Customer Copy                          Notice to Consumer: Please read important information on bnck.                                                                   ps„1e            y„F ~ o+Fw~^ ~1+[eEob~,LLc    EMESCflViCEaNO1C!-YSI$C•7698
                                           Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 21 of 49 Page ID #:29

                                                                              *INVOICE*                                                         Invoice #: 378372
~RA/R H A/NTABL/AN                                                                                                                                                                                                r                                                     •
.415 PARKMOR RD                                                                                                                                       Tag #      : T4085                                                  Land Rover Encino
:ALABASAS, CA 91302                                                                                                                                                                                      1e8M Venwre etvd.. E~,oino, cn e`laaEs E;IE}-890.es70
fome: 818-880-6453 Bus: 818-439-6969 Customer #:6770949
                                       Email: mikeaintab@hotmall.com I home                                                         Service Advisor: 4862 EDMOND YADEGAlAR a ARD213703
 ,CeII:
                                                                                                                                                                                                                                                           EPA # CAD 981874872
   ..                .                          .                                               :.::.....;.....• :..                                                                               :.Ll.E . E.>::.:; :: :;. :.IylILEAGElN .. •. • .:MIIF:A. E. UT ..
                                                                   •..:: ~{ .                                                                   ; :: ..:.V~

'•DEf::D : E •':' : .:: : . Rt~D;.:~' . ;E::; ::::: iA .: :' . ~.::::;:: .>: :- : Pfibii111~t) :' : .                   : : F? .:NO. r .:'           :: RATE•: : . • .: ' PAY ENT . .              INV. DA7 E. :'                 fl:(5: OP@     D : '.         ;: REA#~Y .


                                                    LINE OPCODE TECH TYPE HOURS                                                                                                                                    LIST                    NET             TOT71L
                                                    CAUSE: .
                                                         65 CAMPAIGNS/RECALLS - 65
                                                                                        2909                   WR                                                                                                                                          (N/C)
        2ioud retailer of                           PARTS:      0.00 LABOR:      0.00 OTHER:       0.00   TOTAL LINE E:                                                                                                                                     0.00
                                                     6770 erform campaign n135 program CHCM per„tsb instructions see
7...d/ Equipment lOEJ parts,                         path ~ider print outs
'rced from the vehicle
                                                    F Customer requested to have Multi Poi.nt Inspection performed this
 74ufacturer snd backed by                                  visit
rimited warianty.                                   CAi7SE: PERFORMED MULTI POINT INSPECTION
                                                         MULTI-A Customer requested to have Multi Point
                                                              Ins ection per formed this visit
  also offer high quality
                                                                2~09   CR                                               0.00                                                                                                                                0.00
                                                         GTIRE TIRES-GREEN PLEASE SEE YOUR SERVICE ADVISOR
  -OE parts that are suitable                                                     ON YOU12 NEXT V I S I T
  your vehicle and fit all                                       2909   CR                                                                                                                                                            0.00                  0.00
                                                          GBATT BATTERY TESTS GOOD AT THIS TIME - NO
'gets and needs. If you                                        ATTENTION NEEDED AT THIS TIME
 e chosen a non-OE part, it                                      2909   CR                                                                                                                                                            0.00                  0.00
                                                          GBK BRAKES-GREEN PLEASE SEE YOUR SERVICE ADVISOR
   be identified on your                                       ON YOUR NEXT VISIT
Vce as 'AP*. " These                                             2909   CR                                                                                                                                            0.00                                  0.00
                                                    PAP.TS:      0.00 LABOR:       0.00 OTHER:       0.00                                                                                                TOTAL LINT' F:                                     0.00
  -OE (AP") parts are not                            6770 SEE MULTI INSPECTION SHEET
                                                                                           TrTr,r**TrTtTt,t*Tt*TrTr**Tt**~eTtTr~tTr,r*******#*Tr***,rxrya***•,E****w**
 rced {rom the vehicle's
                                                    G WARRANTY RENTAL CAR - 66
         :rer or covered by its                                    66LRZ1 WARR.PSTTY RENTAL CAR - 66
 •ranty. Non-OE parts come                                                 2909IREPS                                                                                                                                                                       (N/C)
                                                    PARTS:                             0.00                LABOR:                             0.00            OTHER:                    0.00             TOTAL LINE G:                                      0.00
  h a limited warranty backed
  4utoNation and/or the parts                       H**Thank you for joining us in tt:e fi.ght against cancer. We've
                                                            partnered with the BCRF to raise funds for the world's most
  Pufacturer.                                                romising research to eradicate breast cancer. 10    of your
                                                   OPoOINAL E$T.            Tl65 FOOM r8 AN ITELD2ED W OF              1 ACXNOYAE     N0T10E ANO OR+L ArVROVAL OF AN
                                                                       IIErA1R9 $Ut1ECT TO All TNE CONDITN7NS          IC~EAS! INDTPt
                                                                                                                                    iE olefuNAL EsnrAATED PlpcE.                  TERMSr CASH OR                  '       LABOR AMOUNT
                                                                             oF TNE oRiONMI REPAIR oROER.              51 NT'                                                  VISA • MASERCARD                  `'%+'
                                                   1EY15Eo    w    ADDL                  pATE             TIME          QINPER$ON           uTNonlzeDar                             DISCOVER                •~•           PARTS AMOUN7
                                                   sstN'ATe        CosT
                                                                                                                       OcNoNE                                          NOTE:      BY LAW. YOU           MAY `~
                                                   tEASON                                            "                              '                           "      CHOOSE ANOTlIER FACIUTY TO                         GAS, OIL, LUBE
                                                                                                                                                                       PERFORM ANY NEEDED REPAIRS                •Y~L:+
i/eris not authorized to perform recall  ~EVISED    a ADDL.                   DwtE             nNtE     10
                                                                                                         ❑IN rEnsON        AUTNORIrEO BV                  •            OR AOJUSTMENTS WHICH THE                   ~ SUBLET AMOUNT                 ~'
                                          esnMATE       cosr
31rs for non-Dealer brand vehicles and                                                                   ❑r DNe      —                  -•---' --_                     SMOO CHECK TEST INDICATES                  ~+.
                                                                                                                                                                                                                 ;R7i                             ~
                                         EeAsoN                                                     -                                                    '             ARE NECESSARY.                                   MISC. CHARGES             T:
aler's Vehicles Safety and Condition
                                                                                                                                                                       'HAZARDOUS WASTE DISPOSAL:                ~►i      TOTAL CHARGES
•ction and/orservice does not include a SERVICE M1iTA{LED PARTS DATE INSTALlEO I MO I qPy~1~AB• ACCRUFD MILrAOE—                                                       As a reSUlt oI Federal and State
                                           N tRN   OF 9EIIVICIM9 DEAEI!R. 1 NER1EnEC MIrY TNAr THE INr M/ATION ~
n of possible pending recalls or service DSMOWN~VICES                                                          CptRE
                                                                                                                 NtA1NED N ON_"—
                                                                                                                              1$ A `   '- UNLE55
                                                                                                                                   I:UR+IF .---- OrNEI1W15E            Mendated Mana9emont Re9UtaEln9,
                                                          OlSCIII O WERE YERWRMED AT NO CNARGE TS DY/NEn. TNCRE WAS NO INDICATION FRf M THE AArEARANCf Oi              a SrlrBli BIIIOUtIt WIII bQ CharQed tOf    ~f'r:   LESS INSURANCE          `•'.'
                                          fNE VE~   QS OTMERVN E T1uT ANV rapT RprA1pEC Op wttUCEO UNDN TIOS CLAIM NAO aEEN CONNE~r[p IN ANY WAY WIiiN                                                                                            '?•';•
eigns issued by manufacturers of other LNY     A ` M ~~OL~GE       OII M19Ug E. 11[COpD9 SurrOpnNO TNIS CLAIM MF AVAIu E P00. 111 YEAR FADM IH! OATE OF                diapoSal    O}    hazafd0u5     WeStB •)~'
                                          7AYMF T TI}ICATIONATTHE9FRV1CWOfXALERfOpIN$PECT10NCr pErRESENTATIVE$OFpEAIeR                                                 genereted   by repair of your vehiele. ;~. SALES TAX
         makes and models.                                                  EAIM.~iEHCpALMANAOlpORAUT110R1lEDpENlON
                                                                                                                                                      —'               H azardals waste items are oil, oil :                                      }r
                                                                 ISIGN                                                                             ID+rEI
                                                                                                                                                                       }111ef, $OIVBniS,   t1r09,  t10ti0f10$, ~;         PLEASE PAY
                                                   CUSTOM311 SIONATIPIFE                                                                                               ashesto0, gasoline• anti}reeze• etc.               THfS AMOUNT
' Customer Copy                                    Nntian tn Rnncumwr•                PIPA\A fn.A :Mr.nl•+N• :wsw..ww«-- _                           L_.1                                                                                                     -"
                                         Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 22 of 49 Page ID #:30
                                                                             *IIVvoICE*                                                        Invoice #: 378372
                                                                                                                                                                                                                                                                                iww
IRAIR H AINTABLIAN
415 PARKMOR RD
ALABASAS, CA 91302
                                                                                                                                                   Tag #: T408 J
                                                                                                                                                               r'                                                        Land Rover Encino
                                                                                                                                                                                                            'I0800vorTV,roelw•. Enolno. co91438 ele.geo-BI3M
lome: 818-880-6453 Bus: 818-439-6969 Customer #:6770949
 Call:                               Emall: mikeaintab@hotmaii.com I home                                                        Service Advisor: 4862 EDMOND YADEGAOR # ARD213703                                                                                   EPA At CAD 991874872
 : Ct3    R :.: .:': ;:: :.: ;EAR`:;::.: ;:    ;:::•;<:.;::::..::::.::IVfA <E~NfC1R `::                :.,. :_:..                ; . .. . .:.             VfN:::::.;: .. _                              ~I.0     SE.. ::.                MI~EA 1;:IN: .                  MItEA E QUT ..

 DEL':D     E;:'.`:: <°•:::a~R01~:: .T : S: :;... A: Fi:: . .~,:::p: ;,:::::r'. :#~ ° A71tS~::' : '...'                  :RQ       : . '           RA7E:.          ::;. •:PAYtUC NT                  [NU..DA':FE                    R:.Q:'0         ED           :             EADY

IPT10fJSi. Sd41~-S7K:HA3676$1':AL12;S49SQ EIt3Qs31 ~YB_GYl                          N:tti.:. < .
                                                 LINE OPCODE TECH TYPE HOURS                                     LIST       NET TOTAL
                                                         info.**
                                                      10 PINK
                                                             2909 CR                                                      0.00 0.00
                                                 PARTS:       0*00 LABOR*
areaproudretai/eiof                                               **      ****** 0*00 **O*HER* ****** 0*00 ****0*AL***NE H:      0-00
     iuipment IOE) parts,                          CUSTOMER REQUESTED A LOAN         Dealer is not authorized to perform recall
rced from the vehicle                              CREATED 2018-03 -21 06 •18 : OOPM repairs for non-Dealer brand vehicles and
                                                   T~~ BY EDMOND YADEGAR             Dealer' s Vehicle Safetx and Condition
~ufaciurer and backed b y                                                            Inspect:ion and/or service does not include
'imited warranty.                                                                    a review of possible penda.ng recalls or
                                                                                     service camp aigns issued by manufacturers
                                                                                     of other makes and models.
  also offer high quality
--OE parts that are suitable
  your vehicle and fit all
tgets and needs. If you
•e chosen a non-OE part, it
   be identified on your
 -)ice as "AP*. " These

1-OE (AP*J parts are not
 rced from the vehic%'s
        •Frer or covered by its
         Non-OE parts come
h a limited warranty backed
4utoNation and/or the parts
7afacturer.
                                                °NIoWAL EST.              T1N9 WPM IS AN ITEMI7lD UST Oi       I ACENOWLEDO! NOTICE AND OPAL AFFflOVAL OF AN                                                         •                                                                       -
                                                                      NePAIPS SUaIlCT TO All. rNe COxDIT1ONs   INCRHISE IN TMe ORIaWAL efiruuteD FRN:e.                         TERMS: CASH OR                       :   LA80R AMOUNT
                                                                          °vtNCDNIDDULAlrAINORDEIt                  '•                                                         VISA•MASERCARD
                                                                                                                                                                                                                                                                                         0.00
                                                                                                                                                                                                                                                        ~µ,
                                                es~wit " o°si                         °"h               T~      [1mnNsoN                  uTNowzEDov                                  DISCOVER                    A ' PARTS AMOUNT                       `.t                             0,00
                                                                                                                ❑PNoNF                A                                NOTE: BY LAW, YOU MAY ~
                                                eEASON                                            "                                                 "--        '                                   N° GAS, OIL, LUBE
                                                                                                                                                                       CHOOSE ANOTHER FACILfTY TO •~                                                                                     0.00
                                                                                                                                           _                            PERFORM ANY NEEDED REPAIRS ,~i
eler is not authorraed to pedorm recall         RlWSeD
                                                esEVAArf
                                                           e ADM.                     DATF              TIME    OINIER6DN             AUT11pN12ED6Y ~--                OR  ADJUSTMENTS WHICH THE                SUBLET AMOUNT                           ~
                                                               oosT                                                                                                    9MOG CHECK TEST INDICATES
airs for non-Dealer brand vehicles and                                                       _                  OPNONE
                                                PeAsoN                                                                     -•-        '            "• '                ARE NECESSARY.                           MISC. CHARGES                                                            000
raler's vehicles Safety and Condition
                                                                                                                                                                       •HA2ARDOUS WASTE DISPOSAL: :g. TOTAL CHARGES
pction and/or service does not include a        SEIIVICEINSTALLEDPARiS      UATlW$TALLED                   ~                                                           A9 8 r0.9ult Of Fedaral and Sta(e                                                '~:
                                                                                                                                                                                                                                                          Y:.:
                                                                                                 LID                      nCCRylDMREAOE
                                                                                                                                                                                                                                                        ~
w of possible pending recal/s or service        ~N DlHA~F OF5EAVI•Ia
                                                                  N OGLEA• I NENElV CEATIFY THAT TNE INFOIDAATI    p N COMAINlD N(11EON IS ACCUNATE UNLE55 OTNERWISE   Mendated Management
                                                                                                                                                                                        ,      Regulatlng, ~
                                                SHOWN. BENVICE DESCNIBeD W!N! FENipNMEDAY NO CNAiIOE i0 OViNEN TNENE WAS NO INDIWT°N 111°M YNE RFFlANANC! °F
                                                TNE VEMCIE OP 71~6VlIS!!! 1NAT /~NY FANT AEPAIRlU ON PEPLACED VNp~N iNM} CLAIM NAD aEEN C NNICTED IN ANY WAY WRN       a small amount wlll be charged t°r ;'~i; LESS INSURANCE                                                           0,00
taigns issued by manufacturers of other         ANY AC~IDENi EWf6ENC~9P WSUSE RECOP°5 SUM 11JINO 7N15 t~'WM ANE AVARAlLE FOII fl; YlAR FPOM TN! DAtF OF dISP0581                 01   hazardous W°Sla
                                                ►AYMEN NOT111CA710N A7 rne 6MVIC111C. DEALEw FON IN61!ECCI7ON M' 11 PNESENTATIVEE Of DEALlN.                         9enerated t)V ra0air Of Y°1II VehiC1O. •~           SALES TAX
         makes and models.                                     f91ONED1           °EALeII.   NERAtMANA EROII"uTNON12EDPFRSON                                           Hazardoue waste itema ere oil, oll :~'
                                                                                                                                                fDATEI~                fytar, 601VSn(S, tlFaS, batteriefi, :?{'          PLEASEPAY
                                                CU6lOME11516NA7UA!                                                                                                      aSb85(O5,   gasoline. antifreeza, ete.       ' 7HI$ AMOUNT
, Customer Copy                                 iVotice to Consumer: Please read important information on back.                                                                                                      `P-n`:°" `D! 61'w, LLC EMF SERVICE INVDICE • XS16C • 969BOW • IMAGINO
                                                                                                                                                                                    PaC fe        3 o/           3
                                                                                                                                                                                      r
        Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 23 of 49 Page ID #:31
    CUSTOMER #: 6770943                      379069

    HRAIR H AINTABLIAN                                                                                  WORKORDER
    5415 PARKMOR RD                                                                                                                       Land Rover Encino
    CALABASAS, CA 91302                                                                                 PAGE 1               '113800 Vartx+ra E#vd.. F=ho, CA. B143Et       B7B-880-8670
    MIKEAINTAB@HOTMAIL.COM
    HOME:818-880-6453 CONT:818-880-6453
    BUS: 818-439-6969 CET,T.-R1R- -AqR-7c;c;n                                                     Cr-R\/1f G All\/ICr1R• antil vnTiFr_nn 7n1L1n1\Tn
      COLdR     EAFk' :. IiAAKE,- OD L                                                                                                                                           .
                                                                                                           V!N' .' '        •titCENSE     A4ILEAGE']N1:01tT •                        TA-G'

    INDUS SIL                 17 LAND ROVER RANGE ROV SALGR2FK5HA367581                                                                                  7316/                 IT4161
        OfL'flATE            PROD. D,A7E. .ti1IAR1i, l XF?,, PROMESED' FO HO. '                                                          fiATE      PAl(lp1EhST          INV: DATE •.. .•.

    250CT17 D                                                            19:00 l0APR18                                        I                    CASH
              A;O:OPEiVED                              REAUt             TIONS: SOLD - STK :HA367581 DLR:30956
                                                                       NG:3L_V6_CYL TRN:A
                                                                     :~E
    10APR2018 12:11
    s~savr, vr                                             '1'7Ct'ts L~~~:Kl}''1'1VN`
                                                                                    .i(11V5'1'KUC:'1'lUFVS
    #A                                                                   CLTST •S7'A_TES REAR rAMERA INOP SOMETIMES
                40                                         WR DEFAULT


 # B                                                                    CUST STATES CLUSTER GOES BLANK
                40                                        WR            MAINTENANCE SERVICE - 40


# C                                                                     CUST STATES NAV SHOWS UNAVAILABLE AND SHOWS OFF ROAD
               40                                         WR            MAINTENANCE SERVICE - 40


# D                                                                     CUST STATES SOMETIMES THERE IS A DELAY ON ECO
                                                                        RESPONDING FRO STARTING THE CAR IT TAKES SOMETIME•S
                                                                        8-10 SEC.
               40                                         WR            MAINTENANCE SERVICE - 40


# E 66LRZ1                                                IREPS WARRANTY RENTAL CAR - 66


# F DRVPNK1                                               CR
                             **Thank you for- j.oining us in the fight against
                             cancer. We've partnered with the BCRF to raise funds
                            for the world's most promising research to eradicate
                             breast cancer. 7.00a of your donation goes to BCRF.
                             P3.ease visit DrivePink.com for more info_**
                            DRVPNK Caritable Donation                r
COMMENTS: CUSTOMER REQUESTED A LOAN CREATED 20-18-04-03 05:06:00PM TAKEN BY
                           EDMOND YA7EGAR
                                                          UARLES FROM YOUR VEHICIf. WE DO NOT ASSUAIE
                                                         fT IN YOUR VEHICLE.                                                 PRELIMINARY ESTIMATE 9
    TEARDOWN ESTIMATE: I understand that ny vehicle will be reassem6ted within                days of
     the date shown above il l chtrose not to aLthoriie th.e servlco recommended.
                                                                                                            AUTHORIZED BY X
                    ALL PARTS INSTALLED AR3 NEW UNLESS SPECIflED OTHERWISE.                   ---~
                                        NOT7CE TO CUSTOMERS                                                 REVISED                              DATE             TIME         BY
Y WE MAKE A SEPARATE CHARGE F]R THE STORAGE AND 015POSAL OF TOXIC WASTES. WTHER THAN
                                                                                                            ESTI MATE (1)
    RECDVER THESE COSTS BY INCRfA51NG OUR LAEOR RATES To ALL OF OUR SERVICE CUSrOMERS, WE MAKE
' THIS CHAROE ONLY ON THOSE 7ARTICULAR RE~AIRS OR SERVICES WHtCH GENERATE THESE WASTES. THESE               REVISED
•. ARE UNtFORM CHAtiG£S WHICH AFE CALCUL4TED AANUALLY FOR EACH PARTICUTAR SERVICE AND ARE                   ESTIMATE 12)
saVAtLAHLE ON REOUEST.
~ TERMS: CASH. WE DO ACCEPT THE FOLLOWING: VISA • MASTERCARD • AMERICAN DCPRESS                             REVISED
~                     WE RESERVE THE RIGHT TO REFUSE ANY PERSONAL CHECK                                     ESTIMATE (3)
1                 SERVICE DEPT. HOURS:                                              ~,-                     1 HEREBY ACKNOWLEDGE THAT 1 WAS NOTIFIED & GAVE ORAL APPROVAL
--                MONDAY THRU FRIDAY                                                                        OF THE ABOVE REVISED ESTIMATES:
                  7:00 A.M. to 7:00 P.M.                  p        t ~              ~; :                    X
                          SATURDAY                             4
                                                                                                                   GVST06itR SIGM►tURE
~                 8:00 A.M. to 6:00 P.M,                                   t        z ~'
                                                                                                                        BAR # ARD213703                           EPA ;p CAD 881674872
.         .. .. -       - •- --.. -_.. _ ...       . .                                     f+TTQTn71A      I+nDv
                                             Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 24 of 49 Page ID #:32

       HRA/R H AINTABLIAN                                                              _
                                                                                           '*INVOICE*                                                      Invoice #           : 379069                                                 to                                                         0
       5415"ARKMOR RD                                                                                                                                             Tag #:           T4161                                                              Land Rover Encino
       CALABASAS, CA 91302                                                                                                                                                                                                              1o®oo v.ntwm Eftw., r,oho, rA ei4aa sIEt-eeo-SErIo
        Home: 818-880-6453 Bus: 818-439-6969 Customer #:6770949
           Cell: 818-355-7550 Email: mikeaintab@hotmail.com I home                                                                            SeryPce Advisor: 4862 EDMOND YADEGAI6AR u ARD213703                                                                                        EPA d CAD 981674872
              COLOR                  .Y A'.                                      MA         /M0 UEL                                     I                                  VIN                                                    LICENSE                     I          A/IILEAGE IN'        MILF-A-018 OUT
         IN     JS SILV
           DEl DA7E •             PRO . DATE               WA R. EXP.                          PFtOMI$ED                               PO NO.                       RATE                    PAYMENT                             IN11: OATE                          R:.O: OPE (:•: :' :• .     REA Y:. '

        OPTIONS: SOLD•STK:HA367581 DtRt30956 EI4G:3L_V6 CYL TRN:11
                                                             LINE OPCODE TECH TYPE HOURS                                    LIST     NET                                                                                                                                                 TOTAL
                                                             A CUST STATES REAR CAMERA 1NON 8UME'1'1Mr:S
                                                             CAUS W -
                                                                   40DEFAULT
We are a proud retailer of                                                2909   WR                                                                                                                                                                                                      (N/C)
                                                             PARTS:       0.00 LABOR:         0.00 OTHER:         0.00  TOTAL LINE A:                                                                                                                                                     0-00
       .a/ Equipment (OE) parts,                              7316 pQrf.o.rm path fincier test . perform topix no ssm no tsb found
sourced from the vehicle                                      pathfinder shows dtc u2300-56 znvalid /incomparable configuration
                                                              perform infotainment master controller software update available 2.0
manufacturer and backed by                                    hrs retest after repairs s~stem restored shows no faults no errors
its fimited warranty.                                                             *******
                                                             B CUST STATES CLUSTER GOES BLANK
                                                             CAUSE: .
We also offer high quality
                                                                   40 MAINTENANCE SERVICE - 40
                                                                          2909   WR                                                                                                                                                                                                      (N/C)
non-OE parts that are suitab/e                               PARTS:       0.00 LABOR:         0.00 OTHER:         0.00  TOTAL LINE B:                                                                                                                                                     0.00
for your vehicle and fit all                                  7316 verify concern athfinder test shows dtc no errors found ecu
                                                              functions shows upda~es are available perform instrument cluster
budyets and needs. !f you                                     software update rel.esl: after repairs symptoms correc1:ed see pathfinder
have chosen a non-OEpart, it                                  print outs
                                                                                                     'Jf ,F 'Ar i' TI' 1F 7F 'h 1F tt tY 'k TY Ir TY Th 'k * A' * 'k 'k ~'Ir dr 7F Tl' 'k Ir 7F 'k k lt• 1' 'k 'k 'k A' '!V' 'l' .i' Tl' X' A' 'k 1F Tlr 7h 1h 'k 'k *
wil/ be identified on your                                   C CUST STATES NAV SHOWS UNAVAILABLE AND SHOWS OFF ROAD
invoice as "AP*." These                                      CAUSE: F
                                                                  40 MAINTENANCE SERVICE - 40
non-OE (AP") parts are not                                               2909   WR                                                                                                                                                                                                       (N/C)
sourced from the vehicle s                                   PARTS:      0.00 LABOR:       0.00 OTHER:        0.00   TOTAL LINE C:                                                                                                                                                        0.00
                                                              7316 during testing no fault detected navigati.on screen shows
- ~ {acturer or covered by its                                custorner not sign in to the network (customer option) during test found
  1r.:inty. Non-OE parts come                                 image processin~ module A component internal fault perform software
                                                              update found wi h pathfinder retest after repairs conce:rn corrected
with a limited warranty backed                                road test pass
                                                                                                     TY 7tC 7h' ~' 'R TF 'k * tk k k 'Je 'k TY k TF 8' F• ]F If 'k '* ~' TF *'k #' 1k' 14' lY lk 'k 71' 1IF lY 'A' TM lk 7F 'k ir ik 7k 'k    #   TF 'k 'k 1k TF !r ~
by AutoNation and/or the parts
                                                             D CUST STATES SOMETIMES THERE IS A DELAY ON ECO RESPONDING FRO STARTING
manufacturei                                                         THE CAR IT TAKES SOMETIMES 8-10 SEC.
                                                             OpIEyR•t esT.           TNIS roRM LS AN ITeM1tED usT oF           Ac"nVwasG4[ NYnCF ANU D"AL IVrp
                                                                                  RErAiRs sU41ECT To.0 THE CONDmoNs           ~~~wse IN TNE ORIGINAt esnr,yTED rJ                                        TERMSt CASH OR                               LABOR AMOUNT
                                                                                      Of THE ONGINAL RE►
                                                                                                      T~  IR PNDER.            I I                                                                      VISA - MASERCARD
                                                            "eVIsED     A     A.M.                DAIf              DItF       ❑I"IERSON         .eTM°RIIEOEn'                                              DISCOVER
                                                            espwTE            eosT
                                                                                                                              IOrNorrE                                                       NOTE: BY LAW. YOU MAY '•
                                                            REASON                                                                                                                           CHOOSE ANOTHER FACILITY TO                               GAS, OIL, LUBE
                                                                                                                                                                                              PERFORM ANY NEEDED REPAIRS
      Dealer is not authodzed to perform recall   EgrrsE ~ eN61                    D.iE               TR F - ❑ IN •MSDN          .uTNopIXE° py                                               OR ADJUSTMENTS WHICH THE ,                               SUBLET AMOUNT
                                                       M                                                           ^N°Ne
      repairs for non-Dealer brand vehicles and                                                                                                                                              SM00 CHECK TEST INDICATES
                                                  REASON                                                                                                                                     ARE NECESSARY.
       Dealer's Vehicles Safety and condition
                                                                                                                                                                                             • HAZARDOUS WASTE DISPOSAL:                              TOTAL CHARGES
    Inspecrion and/or service does not include a 9E7WICf WSTALLEO ►AR7S I DATE IMSTALLED i yTo ~ I pAY I yE." •~~EO NtREAC!                                                                  AS a resutt of Federal and State :
    review af possible pending rece!!s or service °g„owN""~R°i                                  N                                                                                            Mandated Manayement Repulating, :
                                                             v t`eg" o~ re°!o
                                                                           ~RE RBGORy 'EE o T NO cIlTMpli[ TFpp"~'
                                                                                                               OWNMM»u~ wE$ Nio!"wo G~17bt1` 11"pi                                           a small amount wUl be charged for                        LESS INSURANCE
                                                  Mf VENCE! Op OTNFpNAS TNAT ANV rMt "E rA1RE0 OR RlKAC P Ur~o                      ER TN15 Cl•W NA°aEFN [bNM C'
.campaignslssued bymanufacturers af oiher                         T
                                                            A~~MI~~                                       pp5                      `        y!                                               disnosat of hazardous waste '
                                                                             ~ n~~T`T~NF°9ERVGNGDlAt°EAFOH
                                                                                                 "         W41e"Clt"u e~Yg"trR
                                                                                                                             "E' seNLEInvVE80rPE.rL°fl"1.1/ ~AI                              ganerared by repalr ot your vehicle.                     SALES TAX
                   makes and models.                                                                                                                                                         Hazardous waste Items ere oil, DN
                                                                         ISiaNEDI              DEALER. °lNERAI. NANAGER OR wuTM'ORI2EP pEpSON                 IPATF!
                                                                                                                                                                                             filter. sotvents, tlres, hatteries,                      PLEASE PAY
"                                                           t:V3TO1qR SIGNATIM!                                                                                                              asbestos, gasoline, antifreeze, etc.                     THIS AMOl7NT
              Customer Cop y                                Notice to Consumer: Please read important information on ba,
                                                                                                                                                                                                            Pa_qe 1 of 2
                                   Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 25 of 49 Page ID #:33
                                                                                  *INVOICE*                                                    Invoice #       : 379069
    HRA/R H AUVTABLIAN                                                                                                                                                                                             m
    5415 PARKMOR RD                                                                                                                                   Tag #:             T41 61                                           Land Rover Encino
    CALAl3ASAS, CA 91302                                                                                                                                                                                      lrseoo v ntn,,., m„a., e+oh,, cA e1 43e ele-ee0•1391=1
    Home: 818-880-6453 Bus: 818-439-6969 Customer #:6770949
     Cell: 818-355-7550 Email: mikeaintab@hotmail.com l home Service Advisor: 4862 EDMOND YADEGANkR x ARD213703                                                                                                                                                     EPA # CAD 981674872
        COLOR               YEAR•      I                           •'•iVIA         71VIO EL'                                                                VIN                                         Lf E S                           MILEAGEIN                      •; MILEAGE•DtiT• '
                                                                                                                                                                                                                                                                                 7316 !
      DEL DA'.r!<•       .PROD. DA71:           W!•1lRR: FXP. I                        PROMISED                   I           PO N0.              I   'RATC          I     PAYMENT                     IC4V: D. TE          I       -A,O: OPENED                                READY

    OPTIONS: SOLD-STK;l4A367$61 4LRs30956•ENG:31._V6_CYL 7RN:A
                                  LINE OPCODE TECH TYPE HOURS                                        LIST      NET                                                                                                                                                  TOTAL
                                       40 MAINTENANCE SERVICE - 40
                                               2909 WR                                                                                                                                                                                                              (N/C)
                                I PARTS:       0,00 LABOR:            0.00 OTHER:         0.00    TOTAL LINE D:                                                                                                                                                      0.00
 We are a proud retailer of        7316 pathfinder test shows no dtc unable to perform road test with
                                   pathfYnder to test eco system low deff fluid message is on dash vehicle
       3/ Equipment rOEJ parts,    will stop and wont start until fix customer to perforrn is own def fluid
sourced from the vehicle           service per service advisor test aborted
                                                *,~**w****w,tw***w*,r*w***w*Tt,twwww~w*,r**wwtt•www*•k*****w*
manufacturer and backed b y       E WARR.ANTY RENTAL CAR - 66
its limited warranty.                  66LRZ1 WARRANTY RENTAL CAR - 66
                                               2909IREPS                                                                                                                                                                                                            (N/C)
                                  PARTS:.     0.00 LABOR:             0.00 OTHER:         0.00   TOTAL LINE E:                                                                                                                                                       0.00
                                                w*** ,                                               rw***w•k*ww*wTr*~rwTr**w,r***wrrww*,t•k*w***•k,twwwTt***ww,t
We also offer high quality                       F**Thank you for joining us in the fight against cancer. We've
non-OE parts that are suitab/e                           partnered with tFhe BCRF to raise funds for the world's most
for your vehicle and fit all                             promising research to eradicate breast cancer. 100% of your
                                                         donation goes to BCRF. Please visit DrivePink.com for more
budgets and needs. If you                                                    info.''*
have chosen a non-DE part, it                          10 PINK
                                                              2909 CR                                                                                                                                                   0.00 0.00
will be identified on your                        PARTS:      0.00 LABOR:                                                                    0.00 OTHER:                                  0.00              TOTAL LINE F:     0.00
                                                                                            Tt•TF ,kwwwwwwww#w ,w•wwwww*w*w**w,kw*,tww-trwwwrF*w*~•wTtwwwTrw*wwTt
invoice as "AP*. " These
                                                       CUSTOMER REQUESTED A LOAN       Dealer is not authorized to perform recall
non-OE (AP*) parts are not                             CREATED 2018-04-03 05 •06:OOPM repairs for non-Dealer brand vehicles and
sourced from the vehic/e's                             TAKEN BY EDMOND YADEGAR         Dealer's Vehicle Safety and Condition
                                                                                       Inspection and/or service does not include
manrrfacturer or covered by its                                                        a review of possible pending recalls or
       Ity. Non-OE parts come                                                          service campaigns issued by manufacturers
with a /imited warranty backed                                                         of other makes and models.
byAutoNatlon and/or the parts
manufacturer.
                                                 DR,GNi1L lSr.            1)11S fORM 1S AN 1TEA47PD UBT OF              ACItNOWLEDGC NOPCL ANO 0^AL APfROVAL oF AN
                                                                       NEPAnb 6VtLLL1 1U ALL ,NE L:pNDmpN9            INCnEASL pl nu Omp~NAL ESTIMATEo M,cl.                       TCRMs: CAGe I OR                     LqBOR AMOUNT                        :i}
                                                                             DrTNeow67NALRFPAMo^o!n                    ~ST•        -                                              VISA • MASERCARD    "'•
                                                ^EV ISED
                                                EsnMArE
                                                            A    ADDL.
                                                                 eosr
                                                                                          DATL            nME         DINPERSON     77~' AUTNOWZEDBY                                   DI.S('.l]NER   ?~'~' PARTSAMOUNT
                                                                                                                      OPNaNe                                               NOTEt 8Y LAW, YOU MAY ~                                                         +{X
                                                RlA60N                                                                                                                     CHOOSE ANOTHER FACILITY TO ~.~t: GAS, OIL, LUBE                                 ~••':?
                                                                                                                                                                           PERFORM ANY NEEDED REPAIRS
  Dealer is not authorized to pen`orm recag  REVISlp   e.oOL.                             DATE            TIArE       OINFlR90N           AUTHONteDBY                      DR ADJUSTMENT$ WHICH THe       . SUBLETAMOUNT
                                             esnMArE      cosT                                                                                                                                                                                                                                   0.00
  repairs for non-Dealer brand vehicles and                                                                                                                                SMOO CHECK TEST WDICATES
                                             DwSox                                                                                                                         ARENECESSARY.                             ~ MISC. CHARGES                       ~.
   Dealer's Vehicles Safety and Conditlon
                                                                                                                                                                           •HA2ARDOUS WASTE DISPOSALo                     TOTALCHARG£S                         t'
1nspectlonand/o rsaryic edoesnot rn ' e!udea SlRVKEINSTALLEO ►AnS                 DATEWSTALLEO                                  ACCSUEDMILFALit                            AD D result ol Federal and Stete ~~:
ieview of possible pending recalls or service                    SE          pE   (
                                                 ~~ViN.~ R r CF DFCI 10 -€ OW^'INAERFo~CMY
                                                                                                 7
                                                                                         }DA T NOL.
                                                                                                            a                       E        /~
                                                                                                    NMOlNFrOo~wH~en."TCi~e1N14W~A.SDNO NO,CAnONCF^M
                                                                                                                                                    TETMNL^9pLAT^NANC
                                                                                                                                                  QA~
                                                                                                                                                                   ~L1 r~Y
                                                                                                                                                                           a small amountawiU be Ch3BIredltOr
                                                                                                                                                                                                     g
                                                                                                                                                                                                               (
                                                                                                                                                                                                              '13':       LESS INSURANCE
                                                         eL eyp~      LWrEg        Y lM TCE PAI DFD On qEPI                              Et CONNEC~tE~OM
campaigns issued by manufacturers of other       ,NY ACpOENT^ ~[p   MWlNCE On~jAg~O$ ~[ ApS ryp NpA TNIS ~Lii1M ANE~A,V~1L~elDipFON           0.
                                                                                                                                                                        ~N
                                                                                                                                                          APiNE D~i[ p` dISpOCeI     Ot   hazardous WDSIe
                                                 Pw»uNrNNNO00idICAT10NATiHleERViGN~iDlAD  LEIIlodwnSPlT    CTDNAY REPnlSlNTAnVESOFplwLE^.             Y!                   Qenerated by repair of yDUr v~hiele.           SALES TAX                            .;
-            makes and models.                                   rs1    01             DEwI[^.CENEMLMAN                                                                    {'tazardous waste Ytems are ail, qll
                                                                                                            ln~ll L~'
                                                                                                                   iD^,zeo        RsoN            IDAFl,
                                                                                                                                                                           filter, solvents, tires, baneries, >:::'•      PLEASE PAY                          '
                                                 Cl16TDMER SIGYwNR!
                                                                                                                                                                           aebestos, yaeoline, antltreeze, etc.        THIS AMOUNT                                       '
         Customer Copy                          Notice to Consumer: Please read important Inforrrtation on baek.                                                                        a9®           2 Q f       2 e^+m101 2pL4 ro^ oe6.,, LLp   EMF SFRVIC! eR101CS •%96C • 963SDF! • fWCdNG
                                                                                                                                                                                     P
         Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 26 of 49 Page ID #:34

CUSTONIER #: 6770949                                                                            379642
                                                                                                                    ~~ lA`tiP- '.                                 ~idldA~
                                                                                                                    ,^P.p✓tR.                                     ~REYER

HRAIR H AINTABLIAN                                                                              WORKORDER
5415 PARKMOR RD                                                                                                               Land Rover Encino
CALABASAS, CA 91302                                                                             PAGE 1             168t]O V®rrrnure 51vd.. Enclna. OA 8143Ei   918-990-9870

MIKEAINTAB@HOTMAIL.COM
HOME:818-880-6453 CONT:818-880-6453
BUS: 111R-439-6969 CEL:,e81R-355-7550                                                    CFR\/IrF An\/ECC1R• 4Rfi7 YAnF.C;AR _F.nTv1()NM
      COL. R'           Y AR       :       MAK /MODEL                                             VtN              LICENSE     MILEA3E- fN/0E1T                        TAG

INDUS SILV 17                     LAND ROVER RANGE ROV SALGR2FK5HA367581                                              1               1      7561_/              iT4244
   DEL DATE            PfiOD: DATE WARfi. EXP• I                        Pi20MISED                   PO N0.                  RATE       PAYMENT             iNV."DATE

250CT17 D                                                       19:00 26APR18                                                         CASH
       'Ft.O.'-OP6NED                           READY                   OPTtONS:         SOLD-STK:HA367581 DLR:30956
                                                                       NG:3L_V6_CYL TRN:A
26APR2018 12:101                                                    r
LINE UP CUi3S '1'ksUH... 'i'YPE ]JESCRIPTIONS/INSTRUCTIONS
#A                                                              CUST 'STATES INI V INOP MOST OF THE TIME
          40                                      WR DEFAULT


# B                                                             CUST STATES REAR CAMERA MOST OF THE TIME GOES BLANK
          40                                      WR            MAINTENANCE SERVICE - 40


# C                                                            CUST STATES WHEN PLA'~ING MUSIC WITH WIRE TO THE
                                                               PHONE THERE IS A LOUD SCREACHING NOISE .COMES ON
         40                                       WR           iHAINTENANCE SERVICE - 40


#-D DFtVPNKl                                      CR            **Tharik you for joining us in the fight against
                            cancer. Wetve partnered with the BCRF to raise funds
                            for the worldts most pramising research to eradicate
                            breast cancer. 100% of your donation goes to BCRF.
                            Please visit DrivePink.com for more info.**
                            DRVPNK Charitable Donation
COMMENTS: CUSTOMER REQUESTED A LOAN CREATED 2018-04-20 02:12:OOPM TAKEN BY
          EDMOND YADEGAR




                   ALLPERSONALPROPERIY AND                   YOUfl VEHICLE. WE DO NOT ASSUME
                                                             11CLE.                                                PRELiMINARY ESTIMATE $
TEARDOWN ESTtb1ATE: I uNderstand that my vehicte wiN be reaesembled wlthin            days of
the date shown above if i choose not to authorize the service recrommended.
                                                                                                    AUTHORIZED BY X
             Ail PARTS fNSTALLED ARE NEW UNLESS SPECIFlED OTHERWISE.                            I
                                                                                                    REVISED                         DATE           TiME          BY
                                 NOTICE TO CUSTOMERS
                                                                                                    ESTtMATE (1)
                OLRATE CIWRGE FOR THE STORAGE AND DISPOSAL OF TOXIC WASTES. rATHER THAN
                ;OSTS BY INCREASING OUR LABOR RATES TO ALL OF OUR S6tVICE CUSTOMERS, WE MAKE        REVISED
                Y ON THOSE PARTICUTAR REPAI0.S OR SERViCES WHICH GENERATE THESE WASTES. THESE
                ARGES WHiCH ARE CALCULATED IWNUALLY FOR EACIl PAR77CULM SERVICE AND ARE             ESTIMATE (2)
             aUFST.
TERMS: CASH. WE DO ACCEPT TiIE FOLLOWING: VISA • MASTFACARD • AMEp1CAN DCPRESS                      REVISED
              WE RESERVE THE RiGHT TO REFUSE ANY PERSONAL CHECK                                     ESTIMATE (3)

            SEftVICE DEPT. HOURS:                                                                   I HEFEBY ACKNOWLEDGE THAT I WAS NOTIFIED & GAVE ORAL APPROVAL
            MONDAY THRU FRIDAY                                                                      OF THE ABOVE REVISED ESTIMATES:
            7:00 A.M. to 7:00 P.M.                 tj       t(                                      X
                  SATURDAY - ..                         f
            ^ ww
                                             Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 27 of 49 Page ID #:35
                                                                                *IIVVOfCE"                                              Invoice #:           379642                                             0
~RA/R H A/NTABL/AN                                                                                                                                                                                                                                                                             E
5415 PARKMOR RD                                                                                                                                Tag #:        T4244                                                        Land Rover Encino
'.ALA$ASAS, CA 91302                                                                                                                                                                                     16600 Varlbure 8hld..                 ErToino, an 6143B                  81Et-990-8870
-lome: 818-880-6453 Bus: 818-439-6969 Customer #:6770949
  Cetl: 818-355-7550 Email: mikeaintab@hotmaii.com I home Service Adviser: 4862 EDMOND YADEGANAR # ARD213703                                                                                                                                                           EPA N CAD 984674872
      :COL4fi             :.:YEAR .. .•                                  MA        MODEL                                                              VJN                                           LICEN E                                 MILEAG6 IN                         Mt         GE OUT

    DEL'.'DIATE ..•              D.. D TE•           WARR. EXP,                       PROMISED                          PO     O,             ' RATE                   PAYMENT                    INV, DiATE '                         R.O. dPENED :                               RE DY• .


                                                       LINE OPCODE TECH TYPE HOURS                                                                                                                                    LIST                       NET                 TOTAL
                                                       A CUST STATES NAV INOP MOST OF THE TIME
                                                       CAUSE: .
                                                            40 DEFAULT
! are a proud retail®r of                                                                2909               WR                                                                                                                                                        (N/C)
                                                       PARTS:      0.00 LFIBOR:      0.00 OTHER:       0.00   TOTAL LINE A:                                                                                                                                            0.00
;       auipment (OE/ parts,                            7561 ROAD TEST VERIFY NAVIGATION SHOWS ERRONEOUS GUIDE PATHFINDER
nced from the vehicle                                   SHOWS NO DTCS PERFORM MAP UPDATE RELOAD UPDATE NEW VERSION SEE PRINT
                                                        OUTS RETEST AFTER REPAIRS CONCERN CORRECTED
nufacturer and backed b y
 /imited warranty,                                     B CUST STATES REAR CAMERA MOST OF TI-iE TIME GOES BLANK
                                                       CAUSE: .
                                                            40 MAINTENANCE SERVICE - 40
                                                                    2909   WR                                                                                                                                                                                        (N/C)
- also offer high qua/it y                             PARTS:       0.00 LABOR:       0.00 OTHER:        0.00  TOTAL LINE B:                                                                                                                                          0.00
7-DE parts that are suitable                            7561 PERFORM PATHFINDER TEST FOUND NO DTCS PERFORM SOFTWARE UPDATE
    your vehicle and fit all                            INFOTAINMENT ICM RETEST AFTER REPAIRS CONCERN CORRECTED SEE PRINT OUTS
                                                                     a***************************************************
fgets and needs. !f you                                C CUST STATES TgHEN PLAYING MUSIC WITH WIRE TO THE PHONE THERE I$ A LOUD
re chosen a non-OE part, it                                    SCREACHING NOISE COMES ON
                                                       CAUSE: .
1 be identified on your                                     40 MAINTENANCE SERVICE - 40
oice as "AP*. " These                                               2909   WR                                                                                                                                                                                        (N/C)
                                                       PARTS:       0.00 LABOR:       0.00 OTHER:        0.00  TOTAL LINE C:                                                                                                                                          0.00
7-OE (AP *1 par'ts are no t                             7561 TEST WITH USB NO NOISE WAS HEARD POSSIBLE WIRE Z'O PHONE
trced from the vehicle's                                CONNECTION NFF
nt[fe^•vrer or covered by its                          D**Thank you for joining us in the fight against cancer. We've
,       Non-OE parts come                                      partnered with tFie BCRF to raise funds for the wor7.d's most
                                                               promising research to eradicate breast cancer. 100% of your
`h a /imited warranty backed                                   donation goes to BCRF. Please visit DrivePink.com for more
 AutoNation and/or the parts                                                  info. **
                                                                       10 PINK
nufacturei                                                                               2666               CR                                                                                                                                0.00                      0.00
                                                       ORIOINAL EST.       TNIS,OqM IS AN IT[WtED llsT OF        1 Af.[NOWIFnNi NOTIfF ANII OqAI APPMNAI nP AN
                                                                        RFPAIRS 60RAECT TO AU INF CONDITTON5     INCREA$E IN ME ORIOINAL ESTINUTFp PIIIC[.                      T ERMS: C,ASH Ut1               ,{ ;;.   LABO R AMOUNT                        '+
                                                                            OF TNE OqIGIN.EI NFIAIR ORD[R        51"sT~                               _                       VISA • MASERCARD
                                                      REVISEO     A ADOL.               DAIF              TiMf    ❑INPERSON —^ AUTXORIz[oeY                   —~   -                DISCOVER                    ~~"
                                                                                                                                                                                                                ! +~1    PARTS AMOUNT
                                                      esTIMAn          cos+                ~_~                   rlrNnq[                                       M NOTE: BY LAW,     YOU MAY                      ..!e#:
                                                      qEASOx                                                                                       " T—        — CHOOSE ANOTHER FACIUTY TO                        'k~    GAS, OIL, LUBE                      "
                                                                                                           _               __                                    pr.RrORM ANY NCCDCD RI:PAIR3                   :~:
 e%r is not euthorized to perform recaN    REVISED
                                           ESTIMAn
                                                       D AODL.      ~•            DATE              i1ME     QIN[Ea$ON            A1ITNORI=[Otry                       OR   ADJUS7MENT8 Wi11pH THE                       SUBLETAMOUNT
                                                           eosT                                                                                                        SMOG CHECK TEST INDiCATES                                                             0:
 )airs tor non-Dearer brand vehicles and                                                                     prNDn!                                                                                             !~~ MISC. CHARGE$
                                           RE AsoN                                                                                                                     ARE NECESSARY.                            ~;
 ee/er's Vehicles Salety and Condition
                                                                                                                                                                       •HAZARDOUS wASTE DISPOSAL: :g:
                                                                                                                                                                                                                         TOTAL CHARGES                       ~
.ection and/or servlce does not include  a SERVIClINS[ALLlDPAl1T5 OARMSTAIIlU I~ I DAY IrACCRUEOWLEAGE
                                               e!NA`F OFS!
                                                                                                                                             ~—
                                                           RWC1N(, pEALF R. 1 IYlRlaY CERTIFY 7N~T TNE INFORMAT1p N CONTAIN[D11[IIEON IS ACCURATE UNLFSS OTNIRVASE
                                                                                                                                                                       AS a reaUlt oI Federal and State
                                                                                                                                                                       Mandated Management Regulating, X.
 aw of possib/e pending recalls or service gON
                                             MOWII SMW CE g OBSCMDED yyE~E[ENFDRM[D ATNO CMARO! TO fIWN[N. TNEqE WAS NO INDI~ATN)N FIIOM TNE APPEMANCE 0F              a small amount WIII be C1W(}~@d }Of               LESS lNSURANCE
                                            TNE VEMICIL 011 pTNE11WLTF TN[T ANY PMT IIEPMqED OR qEPLAClO UNDE11 TNIS CtAU! NAD aEFN CONNECTED IN ANY WAY N1TN
 osigns issued by manufacturers of other PAYMENTNOTItICAT10NATTNESERV4M00[ALEAFORYNSPFCYICNaY
                                            ANY ACC10lNT NEO~1fIENC~ pIT MISU[E. 11lCORD9 S Ppp qTINO TNIS CWtA hfl! AV~~L~~L( FOR IU YEAn PROM TNE DATE OE
                                                                                                             REPRESENIATIVE40POEALEq.
                                                                                                                                                                       dI5I~S8I  O}    hazerdous    WaSta
                                                                                                                                                                                                                         SALES TAX
                                                                                                                                                                       generated by repair of your vehicle.                                                                                '
           makes and models.                              ISI                 "E4l11.G[NERALMANA qOqAVTMOfRZEDP[qSpN                      IOATFI
                                                                                                                                                   _—_.~.._            Haxardous was7a Items are oil, oll ,~'
                                                                                                                                                                       filter, SOIVent6,   t1re5,  batEariee,    [:      PLEASE PAY
                                                      CusroLlEqsIGNAluRe                                                                                               asbestos, pasoline, antitreeze, etc.           : THIS AMOUNT
      Customer Copy                                   Notice to Consumer: Please read important information on back.                                                                                                  CuPn9bl 2014 COK GIebJ• lLC EL" SERVICE INVOICE • kSISC • 569qOeA • IMAOINO
4                                                                                                                                                                                 page I Q f 2                   r
                                      Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 28 of 49 Page ID #:36
                                                                             *INvoICE*                                   Invoice #: 379642                                        40
   HRA/R H A/NTABLIAN                                                                                                                                                                                                                                 o
   5415 PARKMOR RD                                                                                                           Tag #: T4244                                                   Land Rover Encino
   CALABASAS, CA 91302                                                                                                                                                            ~6eoov®I,,E,r~alY,~., Is,olno, cAe,aa~ s,e-9ea-esyo
   Home: 818-880-6453                       Bus: 818-439-6969                           Customer #:6770949
       Cell: 818-355-7550 Email: mikeaintabCa@hotmail.com ! home                                             Service Advisor: 4862 EDMOND YADEGAEAR u ARD213703                                                                    EPA tt CAD 981674872
          COLOR            t     YEAR                            •• MAKE/MODFJ.                                                     V{tV                                      LI EN E                       MILEAGE IN                     MILEiAIGE:nUT•

       DEL bZCTf• ..           PROD DATE           W RR. B~(~'.                     PRQIIAIS ..   •.   p       p,    .     •:. • B .7            PAY.M N'f                1        q           :':..~'0:
    Vrllvrvo: avt.u-atn:r,wooraor..uE:o~a.aaa~.v:~p                   YO_4Ty     r.nn:.E.              ..                                  . .                       . :...
                                                                                                                                                                          .   .                      :. ... •,; . . :...::.... .. :. .<::::::..,...   :.., .
                                                     LINE OPCODE TECH TYPE HOU'RS                               LIST       NET    TOTAL
                                                       CUSTOMER REQUESTED A LOAN       Dealer is not authorized to perform recall
                                                       CREATED 2018-04-20 02 •12:OOPM repairs for non-Dealer brand vehicles and
                                                       TAKEN BY EDMOND Y.ADEGAR        Dealer's Vehicle Safety and Condition
I4ie 4re a proud retailer of                                                           Inspect:ion and/or service does not include
      alEquipment (OEl parts,                                                          a review of possible pending recalls or
                                                                                       service camp aigns i.ssued by manufacturers
sourced from the vehicle                                                               of other makes and models .
manufacturer and backed by
its /imited warrgnty.

We a/so offer high qua/fty
non-OE parts that are suitab/e
for your vehic% and fit all
budgets and needs. /f you
ha ve chosen a non-OE part; it
wi/l be identified on your
invoice as ':4P". " These
non-OE (AP*) parts are not
sourced from the vehic%'s
   - Facturer or covered by its
.. _E...nty. Non-OE parts come
uvith a limited warranty backed
by AutoNation and/or the parts
manufacturer.
                                                    OMkjINAL kbl. I       TRIS fURM IS AR ITG
                                                                       REVAus suaucr ro Atu                                                            I tHM,: CASH UN        ,;            LABOR AMOUNT
                                                                                                                                                      VISA • MASERCARD
                                                                                                                                                           DISCOVER                         PAR7S AMOUNT
                                                                                                                                                 NOTE: BY LAW, YOU MAY
                                                                                                                                                 CHOOSE ANOTHER FACIIJTY TO •: ;            GAS, OIL, LUBE
                                                                                                                                                 PERFORM ANY NEEDED REPAIRS
  Dealer is not authorized to pen`orm reca# REviseD      9 ADOL.            — OATE                                                               OR ADJUSTMENTS WHICH TNE                   SUBLET AMOUNT
                                              esnRUTE       eosT
  repeirs for non-Dealer brand vehfcles and                                                                                                      SMOG CNECK TEST INDICATES
                                              ~AsaR                                                                                              ARE NECESSARY.                        :~, MISC. CHARGES
   Dealer's Vehicles Safetyand Condition
                                                                                                                                                 •HAZARDOUS WASTE DISPOSAL:
lnspection and/or service does not include a SERVICE IRSTAIUo RART$ aAT¢ INSTALIED                                                                                                          TOTAL CHARGES
                                                                                                           ACGRUED                               As a result of Fedaral and State
review ot possible pending recal/s or serviCe gN 1e ~ u.      a"~o LFA,1 M[REDY CI                                                               Mandated Management Regulating, . f,       LESS INSUAANCE
                                               /mw~ERvic!l~ese   le o wlRE vpRcoRee                                                              a small amount wlll be charged for
                                              iN! Y!M EE OR    FR wE~~5C TNAT ANY VART
campaigns issued by menulacturers ol other PA~NTNOirtC"A00N~AT
                                                    C E        `              ~~9 ~~                                                             disposal   of    hazardous   waste
                                                                        ! 9ERVCtaODF/                                                             enerated by repair of your vehicte. '     SALES 7AX
-             makes and models.                                                                                                                  P azardous waste items are oil, oil    '
                                                                                                                                                 lih,
                                                                                                                                                    er   solvents, tires, batteries, `f     PLEASE PAY
                                                                                                                                                 asbestos, gasoline, entlfreeze, etc, :>;; THIS AMOUN'f
          Customer Copy                            'rootloe to                                                           on back.                                                                    CO! abbN, lEC EMF
                                                                                                                                                           Pege 2 of 2                  c"4^' 2O14
 Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 29 of 49 Page ID #:37


                                                                                                                                                       r_asAn.nln
 ATTORNIY
       YORPARiYwrrHOUTATToRNEYlName.Statv6armmiAer.andadd~sJ.                                                                  WROOURTUSEOMLY               - -
  Harry S. Kaloustian (SBN 219679)
  Kaloustian Law Group APC
  20700 Ventura Blvd., Ste. 231 Woodiand Hills CA 91364                                                                     C ~~~~pu COPY
                                                                                                                                g,~~, ~,~~
     To-EPHor,s r,o.: (818) 594-0739            FAxtao.: (818) 594-0852                                                        ~~~~
 ArroRNsvFOR(rra„e/: Plaintiff Hrair Aintablian
SUPERIOR COURT OF CAclFORNW COUNTY OF LOS ANGELES
     s„a> rADDREss;111 North Hili Street                                                                                        NOV 02 2018
     rvuuur,GnooREss111 North Hills Street, Los Angeles, CA 90012
    cm ar,o aP coos: Los Angeles 90012                                                                                Sherri R Carter. 6wcut}tra oflir.er/qerk
        BRmm raahe: Stanley Mosk Courthouse                                                                               OY Chaft L CotemaA, Deputy
  CASE NAME:
  Aintablian v. Jaguar Land Rover
                                                                                                                 CASE NUMBER
     CML CASE COVER SHEET                                             Complex Case Designation
[] Uniimited                    0 Limited                                                                                 18ST VO3907
    (Amount                         (Arnount                     0 Counter             0 Joinder
       demanded                         demanded is              FOed with first appearance by defendant          JUD~
       exceeds $25,000)                 $25,000 or less)             (Cal. Rules of Court, rule 3.402)             ~
                                             l[t7rri.l iro Ltl/yw f7lu5[ iHi GOIRAt@Ie0 tSe@ mJUuf.TrUMo v!n /JQ4n 1:1.
 . Check one box below for the case type that best describes this case:
   Auto Tort                                                   Contract                                   Provisionally Complex Civil Litigation
   Q Auto (22)                                                      Breach of contract/warranty (08)      (Cal. Rules of Couri, rules 3.400-3.443)
   Q Uninsured motorist (46)                                          Rule 3.740 cwllections (09)         0 AntitrustfTrade regulation (03)
   Other PIIPDMID (Personallnjury/Property                     F-I Other ediections (09)                  Q Construction defect (10)
   DamageM►rongtul Death) Tort                                 0 Insurance coverage (18)                  0 Mass tort (40)
   Q Asbestos (04)                                             C{ Other contract (37)                     0 Securities litigaGon (28)
   F-1 Product liabiiity (24)                                  Real Property                              Q Environmentalfroxic tort (30)
   ED Medioat malpraatioe (45)                                 Q Eminent domainflnverse                   Q lnsurance coverage daims arising from the
   El Other PUPD/WD (23)                                              condemnation (14)                         above iisted provisionaiiy compiex case
                                                                                                                types (41)
   Non-PIIPDIMYD (Other) Tort                ~ Wron9ful eviction (33)
   ~ Business tortfunfair lwsiness practice (07) ~Odw real property (26)                                  Enforcement of Judgrnent
   Q Civil rights (08)                       U—nlawft4 Deteiner                                           = Enforcement of judgment (20)
                                             r   ~
   0 Defamation (13)                               Commeraial (31)                                        Mlsc®Ilan®ous Civil Complaint
   [] Frraud (16)                            Q Residential (32)                                           0 RICO (27)

  O     Inteilectual property (19)
          Professionat neghgence (25)
   [] Other non-PUPD/V11D tort (35)
                                                   Dnigs (38)
                                                               Judiclal Revlew
                                                               0 Asset farfeiture (05)
                                                                                                          ~ Othercomplaint (notspecHled above) (42)
                                                                                                          Miscellaneous CivN Petition
                                                                                                          Q Partnershipand corporate governance (21)
   Em oyment                                                   ~ Petition re: arbitration award (11) O Omer petitlon (nor specffied above) (43)
   ~ Wrongful termination (36)                                 Q Writ of mandate (02)
   [] Other empioyment (15)                                           Other'udiaal review (39
2. This case               is               is not complex under rule 3.400 of the CaGfomia Rules of t;ourL If the case is comniex. mark the
   factors requiring exceptional judicial management:
   a. 0 Large number of separrately represented parties                           d.      Large number of witnesses
   b.[] Ettensive motion practice raising difScult or novel e.                            Coordination with related actions pending in ons or more courts
             issues that will be time-consuming to resolve                                in other counties, states, or countries, or in a federal court
   c. 0 Substandal amount of documentary evidence                                f.       Substantial postjudgment judicial supervision
3. Remedies sought (check a!i tBat apply): a.0 monetary b.0 nonmonetary; dedaratory or injunctive relief c. Opunitive
4. Number of causes of acdon (specffy):Four (4)
5. 7his case 0 is 0 is not a dass action sui4
6. If there are any known related cases, Ue and serve a no6ce of related case. (You may use fomt CM-                              )

Harry S. Kaloustian
                                frYPE OR AlaTTr trIANfE1                                                  GV C U WQ EP6 P Y 0 R An7DRNEY FOR PARFY)


 • Plaintiff must file this cover sheet with the first paper fled in the action or proceeding (except small daims cases or cases fiied
   under the Probate Code, Family Code, or Welfare and Institutlons Code). (Cal. Rules of Court, n,de 3.220.) Failun: to fiie may result
   in sanctions.
 • File this cover sheet in addition tn any eover sheet required by local cou rt ruie.
 • lf this case is complex under nAe 3.400 et seq. of the Califomia Rules of Court, you must serve a copy of this cover sheet on all
   other parties to the aCtion or proceeding.
 • Unless this is a coliections case under rute 3.740 or a complex case, this cover sheet wil be used far statisfical purposes only..- .~
Form AdWA ►QMmhfty~                                            CML CASE COVER SHEET                                  `~'a'~`
 ,F~I ca,rol nrcar+roem                                                                                                  ~
  Qh810 (Rd JdY 1, 20071
 Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 30 of 49 Page ID #:38



                                                                                                                                           CM-010
                                         INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Ptalntiffs and Others Filing First Papers. If you are fding a first paper (for example, a comp(aint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compl(e
statistics about the types and numbers of cases fded. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the oase. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initia) paper. Failure to Me a cover sheel with the flrst paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the Califomia Rules of Court.
To Parties in Rule 3.740 Collections Cases. A"cdlections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery af personal property, or (5) a prejudgment writ of
attachment. The identifcation of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, un(ess a defendant files a responsive pleading. A rule 3.740 collections
case euill be subject to the requirements €or service and obtaining a judgment in rule 3.740.
To Parties In Complex Cases. In complex cases only, parties must also use the Civif Case Cover Sheet to designate whether the
case is oomp(ex. If a ptaintif( believes the case is complex under rule 3.400 of the Califomia Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If aplaintiff designates a case as complex, the cover sheet must be served with the
complaint on ap parties to the action. A defendant may fae and serve no later than the time of its first appearance a joinder in the
plaintifPs designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                           CASE TYPES AND EXAMPLES
Auto Tort                                        Contract                                          Provisionally Complex Civil Litigation (Cal.
    Auto (22)-Personal Injury/Property              Breach of ContractlWarranty (06)               Rules of Court Rules 3.400-3.403)
        Damage/Wrongful Death                           Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
   Uninsured Motorist (46) (if the                          Contract (not urttawful detainer            Construction Defect (10)
        case involves an uninsured                                or wrongfuf eviction)                 Claims Involving Mass Tort (40)
           motorist da/m subJect to                       Contn3dlWarranty 13reach-Seller               Securities Litigation (28)
           arbitra6on, rheak thls item                       PlaintNP (not fraud or negfigence)         EnvironmentaUToxic Tort (30)
        instead ofAuto)                                   Negligent Breach of Contractl                 Insurance Coverage Claims
Other PIlPDIWD (Personal Injuryl                             Wartanty                                       (aitsJng from provisionaliy complex
Property DamagelWrongful Death)                          Other Breadl of Contract/Warranty                  case type /isted above) (41)
Tort                                                 Collections (e.g., money owed, open            Enforcement of Judgment
    Asbestos (04)                                        book accounts) (09)                           Enforcement of Judgment (20)
       Asbestos Property Damage                          CdiecUon Cas"eller Plaintiff                      Abstract of Judgment (Out of
                                                         Other Promissory NotelCollections                     County)
       Asbestos personal Injuryl
                 Wrongful Death                               Case                                         Confession of Judgment (non-
     Product l.iabil7ty (not asbestos or             Insurance Coverage (not provisionafly                       domestic retations)
           toxtdenvbonmental) (24)                       complex) (18)                                      Sister State Judgment
    Medical Malpractice (45)                              Auto Subrogation                                  Administrative Agenc.y Award
         Medical Matpractice-                             Other Coverage                                       (not unpaid taxes)
              Physidans & Surgeons                  Other Contract (37)                                     PetAlonlCertification of Entry of
         Other Professional HeaNh Care                  Contracbual Fraud                                      Judgment on Unpaid Taxes
              Malpractice                               Other Contrad Dispute                               OtheCr t~orcemenl of Judgment
    Other PIlPD/WD (23)                          Real Property
         Premises LiabUity (e.g., siip              Eminent Domainflnverse                          Miscetlaneous Civil Complaint
                                                        Condemnation (14)                              RICO (27)
              and fall)
         Intentional Bodiiy InjuryIPDIWD            Wrongful Evidion (33)                               Other Complaint (not specified
                                                                                                            above) (42)
              (e.g., assauit, vandalism)            Other Real Property (e.g., quiet title) (26)
         Intentional Infliclion of                                                                          Dedaratory Relief Only
                                                        Writ of Possession of Real Property                 Injunctive Relief Only (non-
              Emotional Distress                        Mortgage Foreclosure                                    harassment)
         Negligent Infliction of                        Lluiet Title
                                                                                                            Mechanics Lien
              Emotional Distress                        Other Real Property (not eminent
                                                                                                            Other Comrnercial Complaint
         Other PUPD/WD                                   domaln, tandtord4enant, or
                                                                                                               Case (non-torUnon-camptex)
Non-PUPD/YVD (Other) Tort                                fOn3dOSIIn3)
                                                                                                            Other Civl Complaint
    Business Tort/Unfair Business                unlawful Det•alner                                            (non-tort/non-complex)
       Pradice (07)                                  Commerciad (31)                                Miscollaneous Ctvil PeNtion
    Civil Rights (e.g., disaimination,               Residential (32)                                  Partnership and Corporate
        faise arrest) (not cirr7                     Dnpgs (38) ("►t the case involves illegat             t.~ovemance (21)
        harassment) (08)                                drugs, cheok thfs nem; othenxise,               Other Petition (not speclfied
   Defama6on (e.g., stander, Gbe4)                      repout as Commercial or Residen6at)                 above) (43)
          (13)                                   Judicial Review                                            CivA Harassment
     Fraud (16)                                      Asset Forfeiture (05)                                  Workplace Violence
     IntelleCtual Pnoperty (19)                      Petit7on Re: Arbitration Award (11)                    Elder/Dependent Adult
     Professional Negligence (25)                    Wdt of Mandate (02)                                        Abuse
         Legal Malpractice                              Writ Administrative Mandamus                        Election Contest
         Other Professional Malpraaice                  Writ-Mandamus on Limited Court                      Petition for Name Change
              (not medical or tegat)                        Case Matter                                    Peti6on for Relief From Late
   Other Non-PUPDNVD Tort (35)                          Writ-Olher Limited Court Case                          Claim
Employment                                                  Review                                         Other Civil Petition
   Wrongful Tetminatton (36)                         Other Judiclal Review (39)
   Other E~mployment (15)                               Review of Health Offieer Order
                                                        Notice of Appeat-Labor
                                                            Commissioner Appeals
ca'°'o [sov..°'h''. 2°°71                                                                                                                  P"o 2`r 2
                                                     CIVIL CASE COVER SHEET
    Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 31 of 49 Page ID #:39
           r~


 S-1ORT MLE;                                                                                                                               CASE NUNBER
Aintablian v. Jaguar Land Rover

                               CIVIL CASE COVER SHEET ADDENDUM AND
                                       STATEMENT OF LOCATION
                (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)

                This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.




     Step 1: After completing the Civif Case Cover Sheet (Judicial Council form CM-010), ftnd the exact case type in
                        Column A that corresponds to the case tvpe indicated in the Civil Case Cover Sheet,


     Step 2: In Column 8, check the box for the type of action that best describes the nature of the case.

     Step 3: ln Column C, circle the number which explains the reason for the court filing location you have
                        chosen.

                                                        Applicable Reasons for Choosing Court Filing Location (Column C)

1.Class actions must be filed in the Stanley Mosk Courthouse, Central Distriot.                                         7. Location where petitioner resides.                                      ~
2. Permissive fding in central district.                                                                                8. Location wherein defendant/respondentfunctions wholly.
3. Locafion where cause of action amse.                                                                                 9. Location where one or more of the parties reside.
4. Mandatory persanal injury fiiing In North DlstricL                                                                  1o. Location of Labor CommissionerOffice.
                                                                                                                       11. Mandatory filing Iocation (Hub Cases— uniawful detainer, limited
S. Location where performance required or defendanl resides.
                                                                                                                       non-collection, limited collection, or personal injury).
6. Location of property or permanenlly garaged vehide.



                .        , ...• .:.,•,~t•r•:r :...: ..;~s;i ~,:i:—v~y~
                                                                   -       .
                                                                               .   ..   .    =tt:
                                                                                            : _:                              ~.;. ;.•-t•.r::,.-L,`:.•.m. _   .       '        . L....
                                                                                                                                                                               ..i            ,.y.
                                                                                                                                                                                         : ~,~....::
                                    •               _
                                                 -' ".:.; .:•..'—•.. -,                            ...:.
                                                                                                               .
                                                                                                               .   .
                                                                                                                   •          ~I          • , '. ... ..       .   _
                 •              :          ' '                     _                                                                   :'                                    , 1:••.          .
                    -    Chrit C8.4e'Cover b'ifl~9_t ~: ~: : . . •                                   _     .            Typeaf Ac~ort . "' ' •:          "    "              A~c~ft~ons -
                                    C~iBf~O r~fWO :                 .                                                  (CheCk -_..i O*.                                                       /~




                                        Auto (22)                         ❑ A7100 Motor Vehide - Personal Injury/Property DamageM/rongful Death                              1, 4, 11


   i~                    Uninsured Motorlst (46)                          ❑ A7110 Personal tnjurylPropertyDamageANrongful Death— Uninsured Motorist                         1, 4,11


                                                                          ❑ A6070 Asbestos Property Damage                                                                  1,11
                                Asbestos (04)
                                                                          ❑ A7221 Asbestos- Personal InjuryNYrongful Death                                                  1.11

                           Product Liabdity (24)                          ❑ A7260 Product LiabiRty (not asbestos or lopc/environmental)                                     1, 4, 11

                                                                          ❑ A7210 Niedical Malpractice - Physicians 8 Surgeons                                               1, 4, 11
                        Medioal Malprdctice (45)                                                                                                                             1, 4, 11
                                                                          ❑ A7240 Other Prafessional Health Care MalpracUce

                                                                          ❑ A7250 Pn3mises Lial~lity (e.g., slip and faN)                                                   1, 4,11
                                Other Personal
                              Injury Propedy                              ❑ A7230 IntenUonal Bodily InjurylProperty DamagelWrongful Death (e.g.,                            1, 4,11
                             Damage Wrongful                                            a~~t, vandalism, etc.)
                                     Death (23)                                                                                                                             1' 4' 11
                                                                          ❑ A7270 lntentionai (nffiction of Flnotional Distress
                                                                                                                                                                            1, 4, 11
                                                                          ❑ A7220 Other Personal InjurylProperty DamagelWrongful Death




  LACIv 1og (Rev 2116)                                                    CIVIL CASE COVER SHEET ADDENDUM                                                                 Local Rule 2.3
   IASCApproved03-04                                                         AND STATEMENT OF LOCATION                                                                      Page 1 of4
  Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 32 of 49 Page ID #:40



SHORT T1TLE:                                                                                        CASE NUMBM
intablian v. Jaguar Land Rover
                             ~            :                                                                :
                              ►                                                          B                                                 : C Applicatile
                  Cio Cas.e• Cover 5hek                                            Type af Action                                    Reisons - Sea Step 3
                        Categary No.                                              (Ctieck only orre)                                             Above

                     Business 7ort (07)           ❑ A6029 Other Commerciaft8usiness Tort (not fraudlbreach of contract)              1, 2, 3

        B             Civd Rlghts (08)            ❑ A6005 Civd RightslDiscximination                                                 1, 2. 3

      ~               Defamation(13)              CI A6010 Defamation(slander/libel)                                                 1,2,3

  ~                      Fraud (16)               ❑ A6013 Freud (no contrad)                                                         1, 2, 3

                                                  ❑ A6017 Lega1 AAalpractice                                                         1, 2. 3
               Professional Negligence (25)
  ~                                               ❑ A6050 Other Professional Malpractice (not medioal or legal)                      1, 2, 3

                         Other (35)               ❑ A6025 Other Non-Personal InjurylProperty Damage tort                             1, 2, 3

    ~            Wrongful Terminallon (36)        ❑ A6037 WrongfU Termination                                                        1. 2, 3

                                                  ❑ A6024 Other Emptoyment Complaint Case                                            1. 2, 3
    ~             Other Empioyment (15)
                                                  ❑ A6109 LatwrCommissionerAppeals                                                   10

                                                  ❑ A6004 Breach of RentallLease Contract (not unlavdfitl detainer or wrongful
                                                             eviction)
                                                                                                                                     2.5
               Brezch of Contract/ Warranty                                                                                          2, 5
                            (~)                   ❑ A6008 ConVacUWarrarttyBreach-SellerPlaintiff(nofraud/negligence)
                      (not insurance)             ❑ A6019 Negligent Breach of ContractlWarranty (no fraud)                           1' 2' 5

                                                  it A6028 Other Breaeh of ContracWVartanty (not fraud or negligence)                1 ~L 5


                                                 ❑ A6002 Cotlections Case-Seller Plaintiff                                           5,~6,
                                                                                                                                       J 11
                      Collections (09)
                                                 ❑ A6012 Ofher Promissory Note/Callections Case                                      5,11
                                                 ❑    A6034 Cdlections Case-Purchased Debt (Charged Off Consumer Debt                5, 6. 11
                                                             Purchased on or after January 1. 2014

                 Insurance Coverage (18)         O A6015 Insurance Coverage (not canplez)                                            1, 2, 5, 8

                                                 ❑ A6009 Contractual Fraud                                                           1,2.3.5
                   Other Contract (37)           ❑ A6031 Tortious Interference                                                      1, 2, 3, 5
                                                 ❑ A6027 Other Contract Dispute(not breachlinsuranceffraudlnegligenee)              1, 2, 3, 8, 9

                 Eminent Domainlfnverse
                                                 ❑ A7300 Eminenl DomainlCondemnafion                   Number of parcels            2.6
                    Condemnation (14)

                  Wrangful Eviction (33)         ❑ A6023 Wrongftd Evidion Case                                                      2.3

   ~                                             CO A6018 Mortgage Fonaclosure                                                      2.6

                 Other Real Property (26)        ❑ A6032 Quiet TiUe                                                                 2, 3
                                                 ❑ A6060 OHier Real Property (not eminent domain, landlordffeenant, foredosure)     2.6

               Unlawful Detainer-Commerclal ❑ A6021 Urdawtul Detainer-Commerdal (not drugs orwrongfu! evidion)                      6,11
    ~                       (31)

    ~          Unlarvful Detainer-Residertlial   ❑ A6020 Urgawful Detainer-Residential (not drugs or wrongful eviction)             6,11
                            32
    ~               Unlawfut petainer-           ❑ A6020FUnlawful Detainer-Post-ForeGosure                                          2, 6, 11
   ~              Postforeclosure 341

               Unlawrul Detainer-Drugs (38)      ❑ A6022 Urdawful Detainer-Dnugs                                                    2. 6,11



LACI'V 109 (Rev 2/16)                            CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
LAsC Approved 03-0a                                 AND STATEMENT OF LOCATION                                                       Page 2 of 4
  Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 33 of 49 Page ID #:41



SHOKT ITLE:                                                                                      C'ASE NUNIBER
intabiian v. Jagtrar Land Rover
                             A.
                                                                                        g                                      C Applicabfe
                  civii Case Cover Stieet.                                        Type of Adion                         ReaSons - Sea Step 3
                        Category No.                                             (Checkoniy one)                             'Above

                   Asset Fodeiture (05)          ❑ A6108 Asset Forfeiture Case                                          2, 3. 6

                Petition re Arbitrration (11)    ❑ A6115 Petition to CompeVConfirmNacate ArbitraGon                     2.5

    ~                                            ❑ A6151 Writ - Administrative Mandamus                                 2, 8
    ~              Writ of Mandate (02)          ❑ A6152 Writ - Mandamus on Limited Court Case i4latter                 2
    ~                                            ❑ A6153 Writ - Other L"xnited Court Case Review                        2

                Other Judlcial Review (39)       ❑ A6150 Other WritlJudicial Review                                     2.8

              Antitrust(rrade Regulation (03)    ❑ A6003 Antitrust/Trade Regulation                                     1, 2, 8

    ~            Construction Defect (10)        O A6007 Construction Defect                                            1, 2. 3
    ~
    ~          Ciaims invotving Mass Tort
                          (40)                   ❑ A6006 Claims Invdving Mass Tort                                      1,2 8


                 Securities Litigation (28)      ❑ A6035 Securities Litigation Case                                     1, 2. 8

   ~                    Toxic Tort               ❑ A6036 Toxic Tort/Env7ronmental
    ~               Environmental (30)                                                                                  1,2 3.8

               Insur-ance Coverage Claims
                                                 ❑ A6014 Insurance CoveragelSubrogation (cempiax case oniy)             1. 2. 5, 8
                from Complex Case (41)

                                                 ❑ A6141 Sister State Judgrnent                                         2, 5. 11
                                                 ❑ A6160 Abstraci of Judgment                                           2,6

                      Enforcement                0A6107 Confession of Judgment (non-domestic relations)                 2.9
                    of Judgment (20)             ❑ A6140 AdministrativeAgencyAward (not unpaid taxes)                   2,8
                                                 ❑ A6194 PetitionlCertificate for Entry of Judgrnent on Unpaid Tax      2,8
                                                 ❑ A6112 Other Fsforcernent of Judgment Case                            2, 8, 9

                        RICO (27)                ❑ A6033 Racketeering (RICO) Case                                       1, 2, 8
     ~
                                                ❑ A6030 Dedaratory Rel'ief Oniy                                        1, 2, 8

                   Other Complaints             ❑ A6040 Injunctive Relief Only (not domesBGharassment)                 2.8
               (Not Speafied Above) (42)        ❑ A6011 Other CommerGal Compiaint Case (non-tort/non-compiex)          1, 2, 8
     ~                                          ❑ A6000 Other Civil Compiaint (non-tortlnon-wmplex)                    1,2, 8

                Partnership Corporation
                                                p A6113 Partnershi P and Co rporate Govemance Case                     2, 8
                   Governance (21)

                                                ❑ A6121 CivB Harassment                                                2, 2, 9
                                                ❑ A6123 Workplace Harassment                                           2. "c. 9
                                                ❑ A6124 EiderlDependentAdult Abuse Case                                2, .•. 9
                   Olher Pe6tions (Not
                  Speciried Above) (43)         ❑ A6190 Election Contest                                               Z
                                                ❑ A6110 Pefton for Change of NamelChange of Gender                     2,7
                                                ❑ A6170 PetRion for Refief from Late Claim Law                         2, 3, 8
                                                ❑ A6100 Other Civtl Pettt3on                                           2,9




LACtv 109 (Re,+2r16)                            CML CASE COVER SHEET ADDENDUM                                        Locai Rule 2.3
i.Ascappraved 03-04                               AND STATEMENT OF LOCATION                                            Page 3 of 4
   Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 34 of 49 Page ID #:42



 SHORTTITLE:                                                                           CASE NUMBER
IAintabllan v. Jaguar Land Rover


Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
           type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
           (No address required for class action cases).

                                                                  nooREss:
   REAsoroc                                                       5800 Ventura Blvd.
    1I1.02.03.04.05.06.07. i78.0 9.010.1111.



   am                                     sTATE       a co~:
                                         :A        191,436

Step 5: Certification of Assignment: I certify that this case is properlyfiled in theCentral                                     District of
           the Superior Court of California, County of Los Angeles [Code Civ. proc., §392 et seq., ard Local Rule 2.3(a)(1)(E)).




  Dated:               2o/e                                                                     ~
                                                                                 (SI   A RE OF A     EYIFIUNG PAR--Y)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCEYOUR NEW COURT CASE:

      1. Original Complaintor Petition.

      2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
      3. Civa Case Cover Sheet, Judicial Council form CM-010.

      4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
         02/16).

      5. Payment in full of the filing fee, unless there is court onier for waiver, partial or scheduled payments.

      6. A signed orderappointing the Guardian ad Litem, Judicial Councilform CIV-010, if the plaintiffor petitioneris a
         minor under 18 years of age will be required by Court in order to issue a summons.
      7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
           must be served along with the summons and complaint, or other initiating pleading in the case.




 tJ1GV 1o9 (Rev 206)                    CIVIL CASE COVER SHEET ADDENDUM                                              Local Rule 2.3
 LtiscApproved 03-04                          AND STATEMENT OF LOCATION                                                 Page 4 of4
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 35 of 49 Page ID #:43
 ,




                                   VOLUNTARI( EFFICIENT LITIGATION STIPULATIONS


                                      The Early Organizationa! Meeting Stipulation, Discovery
                                   Resolution Stipulation, and Motions in Limine Stipulation are
     Superior Court of Califomia
     County of Los Angeles
                                   voluntary stipulations entered into by the parties. The parties
                                   may enter into one, two, or al( three o€ the stipulations;
                                   however, they may not alter the stipulations as written,
                                   because the Court wants to ensure uniformity of application.
     Los Angefes County
     Bar Associadon                These stipulations are meant to encourage cooperation
     LltigaHon Section

     Los Angeles County
                                   between the parties and to assist in resolving issues in a
     Bar Association Labor and
     Emptoym®nt Law Section        manner that promotes economic case resoiution and judicial
                                   efficiency.
        "I
          ~                            The following oryanizations endorse the goal of
     Consumer Attorneys
     Associadon of Los Angeles     promoting efficlency in litigation and ask that counsel
                                   consider using these stipulations as a voluntary way to
                                   promote communications and procedures among counse/
                                   and with the court to fairly resolve issues in their cases.

                                   ♦Los Angeles County Bar Association Litigation Section♦
     Southem CalHornia
     Def®nse Counsel
                                             ♦Los Angeles County Bar Association
                ~.~                              Labor and Employment Law Section♦
     '00      ~~
     Associadon of
     Busineas Trial Lawyera           ♦Consumer Attorneys Association of Los Angeles♦


                                            ♦Southern Califomia Defense Counsel♦


                                           ♦Association of Business Trial Lawyers♦

     Califomfa Employment
     t.avvy®n3 AssoCiadon
                                        ♦Califomia Employment Lawyers Association♦

        LACN 230 (NEw)
        LASC Approved 4-11
        For Opbonat Use
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 36 of 49 Page ID #:44



 MNAE NdDADCRE590F ATtOWN6Y40R PNiiY W11NOVf AtroFtNEY:                 STATE ®AR F8AA8ER            Rwmedler tMAA ida Otamp




              TELEPHONE NO.:                              FAX NO. (Optiortah:
 E-MAtL AbORESS (Optional):
     ATTORNEY FOR Name ;
 SIJPERIOR COURT OF CALIFORNIA, COUNTY OF 1_OS ANGELES
 COURTHOUSE AOORESS:

 PLAINTIFF:

 QEFENDANT:

                                                                                            CASE NUMBEFt
                     STIPULATION — DISCOVERY RESOLUTION

       This stipuiation Is intended to provide a fast and informal resolution of discovesy issues
       through limited paperwork and an informal conference with the Court to aid In the
       resolution of the issues.
       The parties agree that:
       1. Prior to the discovery cut-off in this action, no discovery motion shall be filed or heard unless
          the moving party first makes a written request for an Informal Discovery Conference pursuant
              to the terms of this stipuiation.

       2. At the Informal Discovery Conference the Court will consider the dispute presented by pariies
          'and determine whether it can be resoived informafiy. Nothing set forth herein will preclude a
           party from making a record at the conciusion of an Informal Discovery Conference, either
              orally or in.writing.

       3. Foflowing a reasonabie and good faith attempt at an informal resolution of each issue to be
              presented, a party may request an Informal Discovery Conference pursuant to the foiiowing
              procedures:

                  a. The party requesting the Informal Discovery Conference witl:
                              Fiie a Request for Informat Discovery Conference with the derk's office on the
                              approved form (copy attached) and deiiver a courtesy, conformed copy to the
                              assigned department;
                     ii.      Include a brief summary of the dispute and specify the reiief requested; and
                    M.       Serve the opposing party pursuant to any authorized or agreed method of service
                             that ensunes that the opposing party receives the Request for Informal Discovery
                             Conference no later than the next court day foiiowing the fling.

                  b. Any Answer to a Request for Informal Discovery Conference must:
                      i.     Also be filed on the approved form (copy attached);

                     ii.      Include a brief summary of why the requested reiief shouid be denied;
       ~~~aa►i1                               STIPULATION — DISCOVERY RESOLUTION
       For Qpttonal Use                                                                                              Page 1 of 3
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 37 of 49 Page ID #:45



    SFqRT TIRE                                                                  GSE HUMBER




                 iii.   Be filed within two (2) court days of receipt of the Request; and

                 iv.    Be served on the opposing party pursuant to any authorized or agreed upon
                        method of service that ensures that the opposing party receives .the Answer no
                        later than the next court day following the filing.

         c. No other pleadings, including but not limited to exhibits, declaratlons, or attachments, will
            be accepted. .

         d. If the Court has not granted or denied the Request for Informal Discovery Conference
            within ten (10) days following the filing of the Request, then it shall be deemed to have
            been denied. If the Court acts on the Request, the parties will be notified whether the
            Request for Informal Discovery Conference has been granted or denied and, if granted,
            the date and time of the Informal Discovery Conference, which must be within twenty (20)
            days of the filing of the Request for Informal Discovery Conference.

         e. If the conference is not held within twenty (20) days of the filing of the Request for
            Informal Discovery Conference, unless extended by agreement of the parties and the
            Court, then the Request for the lnformal Discovery Conference shall be deemed to have
            been denied at that time.

    4. If (a) the Court has denied a conference or (b) one of the time deadlines above has expired
       without the Court having acted or (c) the Informal Discovery Conference is concluded without
       resolving the dispute, then a party may file a discovery modon to address unresolved issues.

    5. The parties hereby further agree that the time for making a motion to compel or other
       discovery motion is tolled from the date of filing of the Request for Infomzal Discovery
       Conference until (a) the request is denied or deemed denied or (b) twenty (20) days after the
       filing of the Request for Informal Discovery Conference, whichever is earlier, unless extended
       by Order of the Court.

         1t is the understanding and intent of the parties that this stipulation shall, for each discovery
         dispute to which it appiies, constitute a writing memoriaiiaing a"specific later date to which
         the propounding [or demanding or requesting] party and the responding party have agreed in
         writing," within the meaning of Code Civil Procedure seetions 2030.300(c), 2031.320(c), and
         2033.290(c).

    6. Nothing herein will preclude any party from applying ex parfe for appropriate relief, including
       an order shortening time for a motion to be heard conceming discovery.

    7. Any party may terminate this stipulation by giving twenty-one (21) days notice of intent to
       terminate the stipulation.

    8. References to °days" mean calendar days, uniess otherwise noted. If the date for performing
       any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then the time
       for performing that act shall be extended to the next Court day.



    u~sca~~~ 04191                 STiPULATION — DISCOa/ERV RESOLUTION
    For oPftonal Use                                                                             PBge 2 of 3
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 38 of 49 Page ID #:46



     NOarTRIP                                                           CASENUkBER




    The following parties stipulate:
    Date:
                                                         a
                      (TYPE OR PRINT NAME)                            (ATTORNEY FOR PWNTIFF)
    Date:
                                                         ➢
                      (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANn
    Date:
                                                         ➢
                      (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANT)
    Date:
                                                         ➢
                      (TYPE OR PRINT NAME)                           (ATTORNEY FOR DEFENDANn
    Date:
                                                         ➢
                      (T1(PE OR PRINT NAME)                  (ATTORNEY FOR .                         ]
    Date:
                                                         ➢
                      {TYPE OR PRINT NAAAE)                  (ATTORNEY FOR                           ]

    Date:
                                                         ➢
                      (TYPE OR PRINT NAh1E)                  (ATTORNEY FOR                           1




    ~ ea
      prov ~►»                       STIPULATIOW — DISCOVERY RESOLUTlON
    Fcr OpHonat Use                                                                             Page 3 d 3
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 39 of 49 Page ID #:47




 iNMEMIDADORESBOFAttO[itEYORPJYISYWRXOUTATiOMtEY:              I STATEWRMJIA®ER   I        RNelvcdlaClrt►YFia9anp




           TELEPHONE NO.:                           FAX No. (Optiauq:
 E-MIUL ADO RESS (0000natk

I SUPERIOR COURT OF CAL•IFORNIA, COUNTY OF LOS ANGELES I




          STIPULATION - EARLY ORGANIZATIONAL MEETING

      This stipulation is Intended to encourage cooperation among the parties at an eariy stage in
      the titigation and to assist the parties In efftcient case resolution.
      The parties agree that:
      1. The parties commit to conduct an inihal conference (in-person or via teieconference or via
          videoconference) within 15 days from the date this stipulation is signed, to dfscuss and conskfer
          whetherthere can be agreementon the following:
           a. Are motions to challenge the pleadings necessary? If the issue can be resoived by
              amendment as of right, or if the Court wouid allow leave to amend, couid an amended
              compiaint resoive most or ail of the Issues a demurrer might othennrise raise? If so, the parties
              agree to work through pieading issues so that a demurrer need oniy raise issues they cannot
              resofve. Is the issue that the defendant seeks to raise amenabie to resoiution on demurrer, or
              woutd some other type of mofion be preferabte? Could a voiuntary targeted exchange of
              documents or information by any party cure an uncertainty in the pieadings?
           b. Initiai mutuai exchanges of documents at the "core' of the liggation. (For example, in an
              employment case, the employment records, personnei fiie and documents retating to the
              conduct in question couid be considered `core ° In a personal injury case, an incident or
              poiice report, medical records, and repair or maintenance records coutd be considered
              `core.');
           c. I_xchange of names and contact informaton of witnesses;
           d. Any insurance agreement that may be avaiiabie to satisfy part or all of a judgrnent,, or to
              indemnify or reimburse for payments made to sa6sfy a judgrnent;
           e. Exchange of any other information that might be heipful to faciiitate understanding, handiing,
              or resoiution of the case in a manner that presenres objections or privileges by agreement;
           f. Controlling issues of iaw that, if resoh►ed earty, will promote efficiency and economy in other
              phases of the case. Also, when and how such issues can be presented to the Court;
           g. Whether or when the case should be scheduled with a settlement officer, what discovery or
              court nding on legal issues is reasonabiy n:quired to make settlement discussions meaningful,
              and whether the parties wish to use a sitting judge or a private mediator or other options as

      ~~~ ~+~~ STIPULATION — EARLY ORGANIZATIONAL MEETING
      For OpUosial Use                                                                                     Page 1 of 2
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 40 of 49 Page ID #:48



    SIiORTTR6£:                                                                       CMENl1M8Eft                     •




                  discussed in the "Alternative Dispute Resolution (ADR) Information PacOcage" served with the
                  complaint;
         h. Computation of damages, including documents, not privileged or protected from disclosure, on
             which such computation is based;
          I. VNhether the case is suitable for the Expedited Jury Trial procedures (see information at
              www.facourt.ora under'Civir and then under "General lnformation").
    2.            The time for a defending party to respond to a complaint or cross-complaint w(ill be extended
                  to                          for the complaint, and                            for the cross-
                           (tNSERT DATE)                                        (INSERT DATE)
                  complaint, which is comprtsed of the 30 days to respond under Govemment Code § 66616(b),
                  and the 30 days permitted by Code of Civil Procedure section 1054(a), good cause having
                  been found by the Civil Supervising Judge due to the case management benefits provided by
                  this Stipulation. A copy of the GeneraS Order can be found at www.lacourt oru under "Civit',
                  ciicit on "General lnfonnationp, then click on "Uo/untary EiTicient Liitigation StipuJations".
    3.            The parties vvill prepare a joint report titled "Joint Status Report Pursuant to Initial Conference
                  and Early Organizational Meeting Stipulation, and if desired, a proposed order summarizing
                  resufts of their meet and confer and advising the Court of any way it may assist the parties'
                  efficient conduct or resolution of the case. The parties shall attach the Joint Status Report to
                  the Case Management Conference statement, and file the documents when the CMC
                  statement is due.
    4.            References to "days" mean calendar days, unless othennrise noted. If the date for performing
                  any act pursuant to this stipulation falls on a Saturday, Sunday or Court holiday, then 1he time
                  for performing that act shali be extended to the next Court day
    The following parties stipulate:
    Date:
                                                                    Y
                    (TYPE OR PRINT NAME)                                        (ATTORNEY FOR PLAINTIFF)
    Date:
                                                                    D
                    (lYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
    Date:
                                                                    D
                    (TYPE OR PRINT NAME)                                       (ATTORNEY FOR DEFENDANT)
    Date:
                                                                    D
                     (TYPE OR PRINT NAME)                                      (ATTORNEY FOR DEFENDANT)
    Date:
                                                                    D
                     (fYPE OR PRINT NAME)                                 (ATTORNEY FOR                           }
    Date:
                                                                    ➢
                     (iYPE OR PRlNT NAME)                                 (ATTORNEY FOR                           l
    Date:
                                                                    D
                     (TYPE OR PRINT NAME)                                 (ATTORNEY FOR                           }



    LAW 2n(ft"0tiI 5)           STIPULATION —EARLY ORGANIZATIONAL MEETING
    (.ASC Approved 04111                                                                                    Page 2 of 2
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 41 of 49 Page ID #:49




 WUNEANO/VDDtE59 OFATTORWEI' 0R vIRTY WfNOUf ASTORNEY:                STA'[E Bkt HtRABM                     Ruwed Pot aalc•. Flle Strnp




           TELEPFfONE NO.:                               FAX NO. (Optionan:
 E-hAA1L ADORESS (Optloately:
    ATTORNEYFOR          e.
 SUPERIOR COIJRT OF CALIFORNIA, COUNTY OF LOS ANGELES
 COURTHOUSEADORESS:

 PLAINTIFF:

 pEFENDANP


                      INFORMAL DISCOVERY CONFERENCE                                                "'sE"U""EM'
                (pursuant to the Discovery Resoiution Stipuiation of the arties
       1. This document relates to:
              ❑     Request for Informal Discovery Conference
              ❑     Answer to Request for Informai Discovery Conference
       2. Deadline for Court to decide on Request:                   pnsert date 10 calendar days following BGng of
              the Request).
       3. Deadiine for Court to hold (nformal Discovery Conference:                                           (insert date 20 calendar
              days follovdng flliny of the Request).
       4. For a Request for Informal Discovery Conference, brieflv describe the nature of the
          discovery dispute, Including the facts and legal arguments at Issue. For an Answer to
          Request for Informal Discovery Conference, brieflv describe why the Court should deny
          tne requestea aiscovery, ancivamg tne sacts ana iegai arguments at issue.




       wClvos4(re"                            INFORMAL DISCOVERY CONFERENCE
       tJ►SC Approved 04111
       For oouonal Use                  (pursuant to the Oiscovery Resolutfon Stipulation of the palties)
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 42 of 49 Page ID #:50




 NrtIE ANDADORE58 OFAr70Nli6YOR PARTY YNi}IOIJf ATfOfiNEY:                STATE BARMAd6ER          RnuneAfar C4eri FM ftamp




          TELEPNONE NO :                                     FAX N0. (Op6ona!):
 E-MAIL ADDRESS (Optionaq:
    ATrORNEY FOR ame :
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
 COURTHOUSE ADDRESS:

 PLAINTIFF:

 DEFENDANT:

                                                                                            CA9E NUMHM
               STIPULATION AND ORDER -- MOTIONS IN LlMINE


        This stipuiation is intended to provide fast and informal resolution of evidentiary
        issues through difigent efforts to define and discuss such issues and limit paperwork.

        The parties agree that:
       1. At least       days before the final status conference, each party will provide all other
          parties with a list containing a one paragraph expianation of each proposed motion irt
          limine. Each one paragraph expianation must identify the substance of a singie proposed
          motion in limine and the grounds for the proposed motion.
        2. The parties thereafter will meet and confer, either in person or via teieconference or
           videoconference, conceming all proposed motions in limine. In that meet and confer, the
           parties will determine:
              a. Whether the parties can stipulate to any of the proposed motions. If the parties so
                 stipuiate, they may file a stipulation and proposed order with the Court.
              b. Whether any of the proposed motions can be briefed and submitted by means of a
                 short joint statement of Issues. For each motion which can be addressed by a short
                 joint statement of issues, a short joint statement of issues must be filed with the Court
                 90 days prior to the final status conference. Each side's portion of the short joint
                 statement of issues may not exceed three pages. The parties will meet and confer to
                 agree on a date and manner for exchanging the parties' respective portions of the
                 short joint statement of issues and the process for filing the short joint statement of
                 issues.
       3. AII proposed motions in limine that are not either the subject of a stipuiation or briefed via
           a short joint statement of issues will be briefed and filed in accordance with the Califomia
           Rules of Court and the Los Angeles Superior Court Rules.



        uasc app<ov-   e-a oan+           STIPULATION AND ORDER — MOTIONS IN LIMINE
        For ODdonal Use                                                                                             Page t of 2
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 43 of 49 Page ID #:51




    The following parties stipulate:
    Date:
                                                 D
               (TYPE OR PRINT NAME)                       (ATTORNEY FOR PLAINTIFF)
    Date:
                                                 ➢
               (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANi)
    Date:
                                                 ➢
               (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANT)
    Date:
                                                 ➢
               (TYPE OR PRINT NAME)                      (ATTORNEY FOR DEFENDANn
    Date:
                                                ➢                                              -
               (IYPE OR PRINT NAME)                  (ATTORNEY FOR _                     }
   Date:
                                                ➢
               (iYPE OR PRINT NAME)                  (ATTORNEY FOR                      }
   Date:
                                                ➢
               (TYPE OR PRINT NAME) .                (ATTORNEY FOR _                     )




   THE COURT SO ORDERS.

     Date:
                                                               JUDICIAL oFFICER




   LACIV 075 (new)
   LASC Apptoved 04111   STIPULATION AND ORDER — MOTlONS IN LIMINE                Pege 2of 2
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 44 of 49 Page ID #:52




                          Superior Court of Cafifornia
                                  County of Los Angeles


                                                 e

                                                     w~,f~✓Q~~,~,
                                                 ,
                                                 ~- -


              ALTERNATIVE DISPUTE RESOLUTION (ADR)
                                      INFORMATION PACKET


              The person who fiies a civil lawsuit (piaintiff) must inciude the ADR information
              Packet with the compiaint when serving the defendant. Cross-compiainants must
               serve the ADR Information Packet on any new parties named to the action
               together with the cross-compiaint.
              There are a number of ways to resoive civii disputes without having to sue
              someone. These aiternatives to a lawsuit are known as aiternative dispute
              resoiution (ADR). •
               In ADR, trained, Impartial persons decide disputes or heip parties decide disputes
               themseives. These persons are called neutrais. For exampie, in mediations, the
               neutrai is the mediator. Neutrals normally are chosen by the disputing parties or,by
               the court. Neutrais can heip resoive disputes without having to go to court.




LAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cal. Rnles of Court, rute 3.221
                                  l
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 45 of 49 Page ID #:53




Advantages of ADR
  • Often faster than going to trial
   • Often less expensive, saving the litigants court costs, attomey's fees and expert fees.
  • May permit more participation, allowing parties to have more control over the outcome.'
  • Allows for fiexibility in choice of ADR processes and resolution of the dispute.
  • Fosters cooperation by allowing parties to work together with the neutral to resolve the dispute and
      mutually agree to remedy.
  • There are fewer, if any, court appearances. 63ecause ADR can be faster and save money, it can reduce
      stress.

Disadvantages of ADR - ADR may not be suitable for every dispute.
   • If ADR is binding, the parties normally give up most court protections, inciuding a decision by a judge or
      jury under formal rules of evidence and procedure, and review for legal error by an appeilate court.
   • ADR may not be effective If it takes place before the parties have sufficient informatPon to resolve the
      dispute.
   • The neutral may charge a fee for his or her services.
   • If the dispute is not resolved through ADR, the parties may then have to face the usual and traditionai
      costs of trial, such as attorney's fees and expert fees.


The Most Common Types of ADR

    •   Mediation

        In mediation, a neutral (the mediator) assists the parties in reaching a mutually acceptable resolution
        of their dispute. Uniike lawsuits or some other types of ADR, the parties, rather than the mediator,
        decide how the dispute is to be resoived.

            ■ Mediation is particularly effective when the parties have a continuing relationship, like
              neighbors or business people. Mediation is also very effective where personal feelings are
              getting in the way of a resolution. This is because mediation normally gives the parties a chance
              to express their feeiings and find out how the other sees things.

            ■ Mediation may not be effective when one party is unwilling to cooperate or compromise or
              when one of the parties has a significant advantage in power over the other. Therefore, it may
              not be a good choice if the parties have a history of abuse or victimization.




LAADR OOs (Rev. 03/17)
LASC Adopted 10-03
Cel. Rules of Court, rufe 3.221

                                                    Page 2 of 4
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 46 of 49 Page ID #:54




            ■ Arbitration

                In arbitration, a neutral person called an "arbitrator" hears arguments and evidence from each
                side and then decides the outcome of the dispute. Arbitration is typically less formal than a
                trial, and the ruies of evidence may be relaxed. Arbitration may be either "binding" or "non-
                binding." Binding arbitration means the parties waive their right to a trial and agree to accept
                the arbitrator's decision as finai. Non-binding arbitration means that the parties are free to
                 request a trial if they reject the arbitrator's decision.

                Arbitration is best for cases where the parties want another person to decide the outcome of
                their dispute for them but wouid like to avoid the formaiity, time, and expense of a trial. It may
                aiso be appropriate for complex matters where the parties want a decision-maker who has
                training or experience in the subject matter of the dispute.


            ■ Mandatory Settlement Conference (MSC)

                Settlement Conferences are approprtate in any case where settiement is an option.
                Mandatory Settiement Conferences are ordered by the Court and are often held near the date
                a case is set for trial. The parties and t~eir attorneys meet with a judge who devotes his or her
                time exciusively to preside over the MSC. The judge does not make a decision in the case but
                assists the parties in evaivating the strengths and weaknesses of the case and in negotiating a
                settlernent.

                The Los Angeles Superior Court Mandatory Settlement Conference (MSC) program Is free of
                charge and staffed by experienced sitting civii judges who devote their time exciusiveiy to
                presiding over MSCs. The judges participating In the judicial MSC program and their iocations
                are identified In the List of Settlement Officers found on the Los Angeies Superior Court website
                at http://www.lacourt.ore% This program is availabie in generai jurisdiction cases with
                represented parties from independent caiendar (IC) and Central Civil West (CCW) courtrooms.
                In addition, on an ad hoc basis, personal injury cases may be referred to the program on the
                eve of tria) by the personal injury master caiendar courts in the Stanley Mosk Courthouse or the
                asbestos caiendar court in CCW.

                In order to access the Los Angeles Superior Court MSC Program the judge in the IC courtroom,
                the CCW Courtroom or the personai injury master caiendar courtroom must refer the parties to
                the program. Further, ail parties must complete the information requested in the Settiement
                Conference Intake Form and email the compieted form to mscdeptl8@lacourt.org.




tAADR 005 (Rev. 03/17)
LASC Adopted 10-03
Cai. Rules of Court, ruie 3.221
                                                        Page 3 oi4
Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 47 of 49 Page ID #:55




Additional Information

To locate a dispute resoiution program or neutral in your community:

    • Contact the California Department of Consumer AfPairs (www.dca.ca.eov) Consumer Information
      Center toll free at 800-952-5210, or;
    • Contact the local bar association (http://www:lacba.org/) or;
    • Look in a telephone directory or search oniine for "mediators; or "arbitrators."

There may be a charge for services provided by private arbitrators and mediators.


A list of approved State Bar Approved Mandatory >:ee Arbitration programs is ava(iable at
http://ca Ibar.ca.eov/AttorneysiMemberServices/FeeArbitration/ApurovedProerams.aspx#19


To request information about, or assistance with, dispute resolution, call the number listed below. Or you may
call a Contract Provider agency directly. A iist of current Contract Provider agencies In Los Angeles County is
available at the link below.

httpl/css.lacou ntv.eov/proera ms/disp ute-resolut i on-o roera m-drp/



                                  County of Los Angeles Dispute Resolution Program
                                          3175 West 6th Street, Room 406
                                             Los Angeles, CA 90020-1798
                                                 TEL: (213) 738-2621
                                                 FAX: (213) 386-3995




LAAOR OOS (Rev. 03/17)
LASC Adopted 10--03
Cal. Rules of Court, rufe 3.221

                                                     Pag® 4 of 4
  Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 48 of 49 Page ID #:56


                   SUPERIOR COURT OF CALIFORNIA
                      COUNTY OF LOS ANGELES
   IStanley Mosk Courthouse                                                                            FtLED
  I                                                                                           5      Caurt cd Cafdoreia
    111 North Hill Street, Los Angeles, CA 90012                                               ~tyof RasAngeles
                                                                                                    1110201 8
                       NOTICE OF CASE ASSIGNMENT                                         9temR Caslei,ExaauiveQioerf DekolCav!
                                                                                           gY         C. Cot"         upuly
                         UNLIMITED CIVIL CASE


   Your case is assigned for all purposes to the judicial officer indicated below.   I 18STCV03907

                          THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT
                 ASSIGNED JUDGE             DEPT      ROOM                     ASSIGNED JUDGE              DEPT     ROOM
    ✓     Monica Bachner                    71
                                                             IFT




    Given to the Plaintifl'/Cross-ComplainantlAttorney of Re:ord Sherrl R.   Carter, Executive Officer / Clerk of Court
    oa 11/06l2018
               1DakI                             ~                        By C. Coleman                            , Deputy Clerlc

uwCIv 1so (Revr11a)       NOTICE OF CASE ASSIGNMENT — IJNLIMITED C1VIL CASE
I aRr annrrwne+ n5ma
 Case 2:18-cv-10781-ODW-FFM Document 2-1 Filed 12/31/18 Page 49 of 49 Page ID #:57

                                   1NSTRUCTIONS FOR IIANDLING UNLIMITED CIVIL CASES

The foIlowing critical provisions of the California Rules of Court, T►tle 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.
APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.
CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil 1'rocedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.
TIME STANDARDS
Cases assigned to the lndependent Calendaring Courts will be subject to processing under the following time standards:

COMPLALNTS
AIl complaints shall be served within 60 days of filing and proof of service shall be filed within 40 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party atter their answer is filed. Cross-
complaints sball be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: altemative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will reyuire the parties to attend a final status conference not more than 10 days before the scheduled triai date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, request,ed
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters tnay be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will irnpose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a parry,
or if appropriate, on counsel for a parry.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reductfon. Carefnl reading and
compGance with the actual Chapt.er Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randondy assigned to a complex
judge at the designated complex courthouse. If the ease is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.
"'ProvisionalIv Comolex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is decmed to be complex within the meaning of Califomia Rules of Court 3.400 et seq., it will be
randonily assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
retumed to an independent Catendar Courtroom for all purposes.




u►clv tso (tzevs+1s)        NOTICE OF CASE ASSIGNMENT -- UNLIMlTED ClV1L CASE
LA.Sn Annmvacl n.=
